Case 19-02134-GLT            Doc 356    Filed 06/22/20 Entered 06/22/20 17:03:52      Desc Main
                                       Document     Page 1 of 60



                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 _____________________________________

 IN RE:                                                Case No. 18-24070-GLT
                                                       Chapter 7
 ONE JET, INC.,

             Debtor.                                   Adversary No. 19-02134-GLT
                                                       Related Dkt. No. [216] Plaintiffs’
 _____________________________________
                                                       Amended Complaint
 WOODY PARTNERS, et al.,

                       Plaintiffs,

          v.

 MATTHEW R. MAGUIRE, THE ESTATE OF
 PATRICK MAGUIRE, BOUSTEAD SECURITIES,
 LLC, MELVIN PIRCHESKY, ROBERT
 CAMPBELL, ROBERT LEWIS and DAVID
 MINNOTTE,

                       Defendants.

 ______________________________________

    DEFENDANT BOUSTEAD SECURITIES, LLC’S ANSWER TO PLAINTIFFS’
 AMENDED COMPLAINT AND CROSS-CLAIMS AGAINST MATTHEW R. MAGUIRE
               AND THE ESTATE OF PATRICK MAGUIRE.

          Defendant Boustead Securities, LLC (“Boustead”), by and through its attorneys,

 respectfully submit this Answer to Plaintiffs’ Amended Complaint in the above-captioned matter.

 Unless otherwise specifically admitted, Boustead denies each and every allegation in Plaintiffs’

 Amended Complaint.

                                           BACKGROUND

     1. Boustead admits the allegations in paragraph 1 of the Amended Complaint.

     2. Boustead admits the allegations in paragraph 2 of the Amended Complaint.

     3. Boustead admits the allegations in paragraph 3 of the Amended Complaint.


 4824-4000-3773.5
Case 19-02134-GLT         Doc 356    Filed 06/22/20 Entered 06/22/20 17:03:52              Desc Main
                                    Document     Page 2 of 60



     4. Boustead admits the allegations in paragraph 4 of the Amended Complaint.

     5. Boustead admits the allegations in paragraph 5 of the Amended Complaint.

     6. The allegations in paragraph 6 of the Amended Complaint do not require Boustead to make

 an admission or denial and therefore Boustead denies the same.


                                           THE PARTIES

     7. Boustead is unable to admit or deny the allegations in paragraph 7 of the Amended

 Complaint and therefore puts Plaintiffs to their strictest proof thereof.

     1) Boustead is unable to admit or deny the corporate information and allegations regarding

 Woody Partners in paragraph 7(1) and therefore puts Plaintiffs to their strictest proof thereof as to

 those allegations in Paragraph 7(1). Boustead admits that Woody Partners invested $200,004.61

 in OneJet, Inc. (“OneJet”) on or around November 16, 2017, by way of a Series B offering.

 Boustead admits that Melvin Pirchesky (“Pirchesky”) was a registered representative of Boustead

 and FINRA registered during this time and that Boustead released and remitted Woody Partner’s

 investment to OneJet on or around November 29, 2017. Boustead denies the remaining allegations

 in paragraph 7(1).

     2) Boustead is unable to admit or deny the corporate information and allegations regarding

 Aloe Brothers, LLC (“Aloe Brothers”) in paragraph 7(2) and therefore puts to their strictest proof

 thereof as to those allegations in paragraph 7(2). Boustead admits that Aloe Brothers invested

 $400,000 into OneJet on or around June 6, 2017, by way of a Series B offering. Boustead admits

 that Pirchesky was a registered representative of Boustead and FINRA registered during this time

 and that Boustead released and remitted Aloe Brother’s investment to OneJet on or around June 7,

 2017. Boustead denies the remaining allegations in paragraph 7(2).




                                                   2
 4824-4000-3773.5
Case 19-02134-GLT          Doc 356     Filed 06/22/20 Entered 06/22/20 17:03:52            Desc Main
                                      Document     Page 3 of 60



     3) Boustead is unable to admit or deny any of the allegations in paragraph 7(3) and therefore

 puts Plaintiffs to their strictest proof thereof.

     4) Boustead is unable to admit or deny the residence information and allegations regarding

 Kevin Altomari (“Altomari”) in paragraph 7(4) and therefore puts Plaintiffs to their strictest proof

 thereof as to those allegations in paragraph 7(4). Boustead admits that Altomari invested a total

 of $162,410.00 into OneJet on or around July 28, 2017, September 9, 2017 and December 12,

 2017, all by way of a Series B offering. Boustead admits that Pirchesky was a registered

 representative of Boustead and FINRA registered during this time and that Boustead released and

 remitted Altomari’s investments to OneJet on or around August 2, 2017, September 12, 2017 and

 December 13, 2017. Boustead denies the remaining allegations in paragraph 7(4).

     5) Boustead is unable to admit or deny the residence information and allegations regarding

 Robert Auray, Jr. and Marion Auray (collectively, the “Aurays”) in paragraph 7(5) and therefore

 puts Plaintiffs to their strictest proof thereof. Boustead admits that the Aurays invested a total of

 $200,000.00 into OneJet on or around September 27, 2017, and January 4, 2018, by way of a Series

 B offering and a Term Note. Boustead admits that Pirchesky was a registered representative of

 Boustead and FINRA registered during this time and that Boustead released and remitted the

 Auray’s investments to OneJet on or around September 27, 2017 and January 12, 2018. Boustead

 denies the remaining allegations in paragraph 7(5).

     6) Boustead is unable to admit or deny any of the allegations paragraph 7(6) and therefore

 puts Plaintiffs to their strictest proof thereof.

     7) Boustead is unable to admit or deny the allegations in paragraph 7(7) and therefore puts

 Plaintiffs to their strictest proof thereof.




                                                     3
 4824-4000-3773.5
Case 19-02134-GLT          Doc 356     Filed 06/22/20 Entered 06/22/20 17:03:52            Desc Main
                                      Document     Page 4 of 60



     8) Boustead is unable to admit or deny the allegations in paragraph 7(8) and therefore puts

 Plaintiffs to their strictest proof thereof.

     9) Boustead is unable to admit or deny any of the allegations in paragraph 7(9) and therefore

 puts Plaintiffs to their strictest proof thereof.

     10) Boustead is unable to admit or deny the corporate information and allegations regarding

 Blair Oak Investments, LP (“Blair Oak”) in paragraph 7(10) and therefore puts Plaintiffs to their

 strictest proof thereof. Boustead admits that Blair Oak invested a total of at least $500,000.00 into

 OneJet on or around March 10, 2017 by way of a Series B offering. Boustead admits that Pirchesky

 was a registered representative of Boustead and FINRA registered during this time and that

 Boustead released and remitted Blair Oak’s $500,000.00 Series B investment to OneJet on or

 around March 20, 2017. Boustead denies the remaining allegations in paragraph 7(10).

     11) Boustead is unable to admit or deny any of the allegations in paragraph 7(11) and therefore

 puts Plaintiffs to their strictest proof thereof.

     12) Boustead is unable to admit or deny any of the allegations in paragraph 7(12) and therefore

 puts Plaintiffs to their strictest proof thereof.

     13) Boustead is unable to admit or deny the residence information and allegations regarding

 Eugene K. Connors and Tina K. Houmis (collectively, “Connors and Houmis”) in paragraph 7(13)

 and therefore puts Plaintiffs to their strictest proof thereof. Boustead admits that Connors and

 Houmis invested a total of $112,5000.00 into OneJet on or around July 26, 2017 and December

 12, 2017 by way of a Series B offering. Boustead admits that Pirchesky was a registered

 representative of Boustead and FINRA registered during this time and that Boustead released and

 remitted Connors’ and Houmis’ Series B investments to OneJet on or around July 31, 2017 and

 December 13, 2017. Boustead denies the remaining allegations in paragraph 7(13).



                                                     4
 4824-4000-3773.5
Case 19-02134-GLT          Doc 356     Filed 06/22/20 Entered 06/22/20 17:03:52          Desc Main
                                      Document     Page 5 of 60



     14) Boustead is unable to admit or deny the residence information and allegations regarding

 Andrew Constantakis in paragraph 7(14) and therefore puts Plaintiffs to their strictest proof

 thereof. Boustead admits that Andrew Constantakis invested $50,003.57 into OneJet on or around

 July 21, 2017 by way of a Series B offering. Boustead admits that Pirchesky was a registered

 representative of Boustead and FINRA registered during this time and that Boustead released and

 remitted Andrew Constantakis’s Series B investment to OneJet on or around July 31, 2017.

 Boustead denies the remaining allegations in paragraph 7(14).

     15) Boustead is unable to admit or deny the residence information and allegations regarding

 Nicholas and Veronica Constantakis in paragraph 7(15) and therefore puts Plaintiffs to their

 strictest proof thereof. Boustead admits that Nicholas and Veronica Constantakis invested at least

 $200,000.00 into OneJet on or around July 26, 2017 by way of a Series B offering. Boustead

 admits that Pirchesky was a registered representative of Boustead and FINRA registered during

 this time and that Boustead released and remitted Nicholas and Veronica Constantakis’s Series B

 investment to OneJet on or around July 31, 2017. Boustead denies the remaining allegations in

 paragraph 7(15).

     16) Boustead is unable to admit or deny any of allegations in paragraph 7(16) and therefore

 puts Plaintiffs to their strictest proof thereof.

     17) Boustead is unable to admit or deny any of the allegations in paragraph 7(17) and therefore

 puts Plaintiffs to their strictest proof thereof.

     18) Boustead is unable to admit or deny the allegations in paragraph 7(18) and therefore puts

 Plaintiffs to their strictest proof thereof.

     19) Boustead is unable to admit or deny the allegations in paragraph 7(19) and therefore puts

 Plaintiffs to their strictest proof thereof.



                                                     5
 4824-4000-3773.5
Case 19-02134-GLT          Doc 356     Filed 06/22/20 Entered 06/22/20 17:03:52         Desc Main
                                      Document     Page 6 of 60



     20) Boustead is unable to admit or deny the allegations in paragraph 7(20) and therefore puts

 Plaintiffs to their strictest proof thereof.

     21) Boustead is unable to admit or deny the corporate information and allegations regarding

 Flighthawk, LLC (“Flighthawk”) in paragraph 7(21) and therefore puts Plaintiffs to their strictest

 proof thereof. Boustead admits that Flighthawk invested $150,000.00 into OneJet on or around

 April 4, 2018 by way of a OneJet Term Note. Boustead admits that Pirchesky was a registered

 representative of Boustead and FINRA registered during this time and that Boustead released and

 remitted Flighthawk’s investment to OneJet on or around April 10, 2018. Boustead denies the

 remaining allegations in paragraph 7(21).

     22) Boustead is unable to admit or deny the residence information and allegations regarding

 John A. George and Carolyn D. George (the “Georges”) in paragraph 7(22) and therefore puts

 Plaintiffs to their strictest proof thereof. Boustead admits that the Georges invested a total of

 $225,000.00 into OneJet on or around July 31, 2017, September 13, 2017 and December 15, 2017,

 all by way of a Series B offering. Boustead admits that Pirchesky was a registered representative

 of Boustead and FINRA registered during this time and that Boustead released and remitted the

 Georges’ investments to OneJet on or around July 31, 2017, September 13, 2017 and December

 15, 2017. Boustead denies the remaining allegations in paragraph 7(22).

     23) Boustead is unable to admit or deny the allegations in paragraph 7(23) and therefore puts

 Plaintiffs to their strictest proof thereof.

     24) Boustead is unable to admit or deny the allegations in paragraph 7(24) and therefore puts

 Plaintiffs to their strictest proof thereof.

     25) Boustead is unable to admit or deny the residence information and allegations regarding

 William E. Hunt (“Hunt”) in paragraph 7(25) and therefore puts Plaintiffs to their strictest proof



                                                 6
 4824-4000-3773.5
Case 19-02134-GLT          Doc 356     Filed 06/22/20 Entered 06/22/20 17:03:52             Desc Main
                                      Document     Page 7 of 60



 thereof. Boustead admits that Hunt invested at least $150,000.00 into OneJet on or around March

 12, 2018, by way of a OneJet Term Note. Boustead admits that Pirchesky was a registered

 representative of Boustead and FINRA registered during this time and that Boustead released and

 remitted the Georges’ investments to OneJet on or around March 15, 2018. Boustead denies the

 remaining allegations in paragraph 7(25).

     26) Boustead is unable to admit or deny the allegations in paragraph 7(26) and therefore puts

 Plaintiffs to their strictest proof thereof.

     27) Boustead is unable to admit or deny the residence information and allegations regarding

 James R. Johnson and Matthew Johnson (collectively, the “Johnsons”) in paragraph 7(27) and

 therefore puts Plaintiffs to their strictest proof thereof. Boustead admits that the Johnsons invested

 $500,000.00 into OneJet on or around March 30, 2017, by way of a Series B offering. Boustead

 admits that Pirchesky was a registered representative of Boustead and FINRA registered during

 this time and that Boustead released and remitted the Johnson’s investment to OneJet on or around

 April 6, 2017. Boustead denies the remaining allegations in paragraph 7(27).

     28) Boustead in unable to admit or deny the allegations in paragraph 7(28) and therefore puts

 Plaintiffs to their strictest proof thereof.

     29) Boustead is unable to admit or deny the allegations in paragraph 7(29) and therefore puts

 Plaintiffs to their strictest proof thereof.

     30) Boustead is unable to admit or deny the allegations in paragraph 7(30) and therefore puts

 Plaintiffs to their strictest proof thereof.

     31) Boustead is unable to admit or deny the allegations in paragraph 7(31) and therefore puts

 Plaintiffs to their strictest proof thereof.




                                                   7
 4824-4000-3773.5
Case 19-02134-GLT          Doc 356     Filed 06/22/20 Entered 06/22/20 17:03:52        Desc Main
                                      Document     Page 8 of 60



     32) Boustead is unable to admit or deny the residence information and allegations regarding

 Michael Lewis in paragraph 7(32) and therefore puts Plaintiffs to their strictest proof thereof.

 Boustead admits that the Michael Lewis invested at least $250,000.00 into OneJet on or around

 October 16, 2017, by way of a Series B offering. Boustead admits that Pirchesky was a registered

 representative of Boustead and FINRA registered during this time and that Boustead released and

 remitted the Johnson’s investment to OneJet on or around October 16, 2017. Boustead denies the

 remaining allegations in paragraph 7(32).

     33) Boustead is unable to admit or deny the residence information and allegations regarding

 James Liken (“Liken”) in paragraph 7(33) and therefore puts Plaintiffs to their strictest proof

 thereof. Boustead admits that Liken invested at least $650,000.00 into OneJet on or around March

 24, 2017, by way of a Series B offering, and on or around December 4, 2017 by way of a OneJet

 Term Note. Boustead admits that Pirchesky was a registered representative of Boustead and

 FINRA registered during this time and that Boustead released and remitted Liken’s Series B

 investment to OneJet on or around March 30, 2017. Boustead denies the remaining allegations in

 paragraph 7(33).

     34) Boustead is unable to admit or deny the allegations in paragraph 7(34) and therefore puts

 Plaintiffs to their strictest proof thereof.

     35) Boustead is unable to admit or deny the allegations in paragraph 7(35) and therefore puts

 Plaintiffs to their strictest proof thereof.

     36) Boustead is unable to admit or deny the allegations in paragraph 7(36) and therefore puts

 Plaintiffs to their strictest proof thereof.

     37) Boustead is unable to admit or deny the allegations in paragraph 7(37) and therefore puts

 Plaintiffs to their strictest proof thereof.



                                                 8
 4824-4000-3773.5
Case 19-02134-GLT          Doc 356     Filed 06/22/20 Entered 06/22/20 17:03:52              Desc Main
                                      Document     Page 9 of 60



     38) Boustead is unable to admit or deny the allegations in paragraph 7(38) and therefore puts

 Plaintiffs to their strictest proof thereof.

     39) Boustead is unable to admit or deny the allegations in paragraph 7(39) and therefore puts

 Plaintiffs to their strictest proof thereof.

     40) Boustead is unable to admit or deny the corporate information and allegations regarding

 Orrtech Ltd. (“Orrtech”) in paragraph 7(40) and therefore puts Plaintiffs to their strictest proof

 thereof. Boustead admits that Orrtech invested $200,000.00 into OneJet on or around June 12,

 2017, and December 12, 2017 by way of a Series B offering. Boustead admits that Pirchesky was

 a registered representative of Boustead and FINRA registered during this time and that Boustead

 released and remitted Orrtech’s Series B investments to OneJet on or around June 14, 2017 and

 December 15, 2017. Boustead denies the remaining allegations in paragraph 7(40).

     41) Boustead is unable to admit or deny the residence information and allegations regarding

 Robert Pietandrea (“Pietandrea”) in paragraph 7(41) and therefore puts Plaintiffs to their strictest

 proof thereof. Boustead admits that Pietandrea invested $224,896.17 into OneJet on or around

 December 22, 2017 and December 29, 2017 by way of a Series B offering and a OneJet Term

 Note. Boustead admits that Pirchesky was a registered representative of Boustead and FINRA

 registered during this time and that Boustead released and remitted Pietandrea’s Series B

 investment to OneJet on or around December 29, 2017 and his OneJet Term Note on or around

 January 5, 2018. Boustead denies the remaining allegations in paragraph 7(41).

     42) Boustead is unable to admit or deny the residence information and allegations regarding

 James J. Restivo and Gail Restivo (collectively, the “Restivos”) in paragraph 7(42) and therefore

 puts Plaintiffs to their strictest proof thereof. Boustead admits that the Restivos invested a total of

 $112,500.00 into OneJet on or around July 21, 2017 and December 11, 2017 by way of a Series B



                                                   9
 4824-4000-3773.5
Case 19-02134-GLT          Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52              Desc Main
                                  Document    Page 10 of 60



 offering and a OneJet Term Note. Boustead admits that Pirchesky was a registered representative

 of Boustead and FINRA registered during this time and that Boustead released and remitted the

 Restivo’s Series B investments to OneJet on or around July 31, 2017 and December 20, 2017.

 Boustead denies the remaining allegations in paragraph 7(42).

     43) Boustead is unable to admit or deny any of the allegations in paragraph 7(43) and therefore

 puts Plaintiffs to their strictest proof thereof.

     44) Boustead is unable to admit or deny any of the allegations in paragraph 7(44) and therefore

 puts Plaintiffs to their strictest proof thereof.

     45) Boustead is unable to admit or deny any of the allegations in paragraph 7(45) and therefore

 puts Plaintiffs to their strictest proof thereof.

     46) Boustead is unable to admit or deny any of the allegations in paragraph 7(46) and therefore

 puts Plaintiffs to their strictest proof thereof.

     47) Boustead is unable to admit or deny any of the allegations in paragraph 7(47) and therefore

 puts Plaintiffs to their strictest proof thereof.

     48) Boustead is unable to admit or deny any of the allegations in paragraph 7(48) and therefore

 puts Plaintiffs to their strictest proof thereof.

     49) Boustead is unable to admit or deny any of the allegations in paragraph 7(49) and therefore

 puts Plaintiffs to their strictest proof thereof.

     50) Boustead is unable to admit or deny any of the allegations in paragraph 7(50) and therefore

 puts Plaintiffs to their strictest proof thereof.

     51) Boustead is unable to admit or deny any of the allegations in paragraph 7(51) and therefore

 puts Plaintiffs to their strictest proof thereof.




                                                     10
 4824-4000-3773.5
Case 19-02134-GLT          Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52                Desc Main
                                  Document    Page 11 of 60



     52) Boustead is unable to admit or deny the corporate information and allegations regarding

 Triad Investments, Inc. (“Triad”) in paragraph 7(52) and therefore puts Plaintiffs to their strictest

 proof thereof. Boustead admits that Triad invested a total of $350,000.00 into OneJet on or around

 June 12, 2017 and December 12, 2017 by way of a Series B offering. Boustead admits that

 Pirchesky was a registered representative of Boustead and FINRA registered during this time and

 that Boustead released and remitted Triad’s Series B investments to OneJet on or around June 14,

 2017 and December 15, 2017. Boustead denies the remaining allegations in paragraph 7(52).

     53) Boustead is unable to admit or deny any of the allegations in paragraph 7(53) and therefore

 puts Plaintiffs to their strictest proof thereof.

     54) Boustead is unable to admit or deny any of the allegations in paragraph 7(54) and therefore

 puts Plaintiffs to their strictest proof thereof.

     55) Boustead is unable to admit or deny any of the allegations in paragraph 7(55) and therefore

 puts Plaintiffs to their strictest proof thereof.

     56) Boustead is unable to admit or deny any of the allegations in paragraph 7(56) and therefore

 puts Plaintiffs to their strictest proof thereof.

     57) Boustead is unable to admit or deny any of the allegations in paragraph 7(57) and therefore

 puts Plaintiffs to their strictest proof thereof.

     58) Boustead is unable to admit or deny the corporate information and allegations regarding

 the Gregory S. Zenczak Family Dynasty Trust. (“Gregory Zenczak Trust”) in paragraph 7(58) and

 therefore puts Plaintiffs to their strictest proof thereof. Boustead admits that the Gregory Zenczak

 Trust invested a total of $50,000.00 into OneJet on or around June 9, 2017, by way of a Series B

 offering. Boustead admits that Pirchesky was a registered representative of Boustead and FINRA

 registered during this time and that Boustead released and remitted the Gregory Zenczak Trust’s



                                                     11
 4824-4000-3773.5
Case 19-02134-GLT          Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52               Desc Main
                                  Document    Page 12 of 60



 Series B investment to OneJet on or around June 14, 2017. Boustead denies the remaining

 allegations in paragraph 7(52).

     59) Boustead is unable to admit or deny the corporate information and allegations regarding

 the Stephen J. Zenczak Family Dynasty Trust. (“Stephen Zenczak Trust”) in paragraph 7(59) and

 therefore puts Plaintiffs to their strictest proof thereof. Boustead admits that the Stephen Zenczak

 Trust invested a total of $50,000.00 into OneJet on or around June 9, 2017, by way of a Series B

 offering. Boustead admits that Pirchesky was a registered representative of Boustead and FINRA

 registered during this time and that Boustead released and remitted the Stephen Zenczak Trust’s

 Series B investment to OneJet on or around June 14, 2017. Boustead denies the remaining

 allegations in paragraph 7(59).

     8. Boustead is unable to admit or deny the allegations in paragraph 8 and therefore puts

 Plaintiffs to their strictest proof thereof.

     9. Boustead is unable to admit or deny the allegations in paragraph 9 and therefore puts

 Plaintiffs to their strictest proof thereof.

     10. Boustead admits that it is a limited liability company organized under California law and

 that its principal place of business is correctly alleged. The remaining allegations in paragraph 10

 are legal conclusions to which no response is required, and therefore Boustead denies the

 remaining allegations in paragraph 10.

     11. Boustead is unable to admit or deny the allegations regarding Pirchesky’s residential

 address and therefore puts Plaintiffs to their strictest proof thereof. The remaining allegations in

 paragraph 11 are legal conclusions to which no response is required, and therefore Boustead denies

 the remaining allegations in paragraph 11.




                                                 12
 4824-4000-3773.5
Case 19-02134-GLT          Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52             Desc Main
                                  Document    Page 13 of 60



     12. Boustead denies that Robert Campbell (“Campbell”) has offices at the address alleged and,

 therefore, denies the same. The remaining allegations in paragraph 12 are legal conclusions to

 which no response is required, and therefore Boustead denies the remaining allegations in

 paragraph 12.

     13. Boustead is unable to admit or deny the allegations in paragraph 13 and therefore puts

 Plaintiffs to their strictest proof thereof.

     14. Boustead is unable to admit or deny the allegations in paragraph 14 and therefore puts

 Plaintiffs to their strictest proof thereof.

                                           Jurisdiction and Venue

     15. Boustead admits the allegations in paragraph 15.

     16. Boustead admits the allegations in paragraph 16.

                                                  OneJet

     17. Boustead is unable to admit or deny the allegations in paragraph 17 and therefore puts

 Plaintiffs to their strictest proof thereof.

     18. Boustead is unable to admit or deny the allegations in paragraph 18 and therefore puts

 Plaintiffs to their strictest proof thereof.

     19. Boustead is unable to admit or deny the allegations in paragraph 19 and therefore puts

 Plaintiffs to their strictest proof thereof.

                                         Start of Flight Operations

     20. Boustead is unable to admit or deny the allegations in paragraph 20 and puts Plaintiffs to

 their strictest proof thereof.

     21. Boustead is unable to admit or deny the allegations in paragraph 21 and puts Plaintiffs to

 their strictest proof thereof.



                                                   13
 4824-4000-3773.5
Case 19-02134-GLT          Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52             Desc Main
                                  Document    Page 14 of 60



     22. Boustead is unable to admit or deny the allegations in paragraph 22 and puts Plaintiffs to

 their strictest proof thereof.

     23. Boustead is unable to admit or deny the allegations in paragraph 23 and puts Plaintiffs to

 their strictest proof thereof.

        The Loan from the Commonwealth of Pennsylvania Department of Community and
                                 Economic Development

     24. Boustead is unable to admit or deny the allegations in paragraph 24 and puts Plaintiffs to

 their strictest proof thereof.

     25. Boustead is unable to admit or deny the allegations in paragraph 25 and puts Plaintiffs to

 their strictest proof thereof.

     26. Boustead is unable to admit or deny the allegations in paragraph 26 and puts Plaintiffs to

 their strictest proof thereof.

     27. Boustead is unable to admit or deny the allegations in paragraph 27 and puts Plaintiffs to

 their strictest proof thereof.

     28. Boustead is unable to admit or deny the allegations in paragraph 28 and puts Plaintiffs to

 their strictest proof thereof.

     29. Boustead denies the allegations in paragraph 29.

                       The Grant from the Allegheny County Airport Authority

     30. Boustead is unable to admit or deny the allegations in paragraph 30 and puts Plaintiffs to

 their strictest proof thereof.

     31. Boustead is unable to admit or deny the allegations in paragraph 31 and puts Plaintiffs to

 their strictest proof thereof.

     32. Boustead is unable to admit or deny the allegations in paragraph 32 and puts Plaintiffs to

 their strictest proof thereof.


                                                14
 4824-4000-3773.5
Case 19-02134-GLT            Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52           Desc Main
                                    Document    Page 15 of 60



     33. Boustead is unable to admit or deny the allegations in paragraph 33 and puts Plaintiffs to

 their strictest proof thereof.

     34. Boustead is unable to admit or deny the allegations in paragraph 34 and puts Plaintiffs to

 their strictest proof thereof.

     35. Boustead is unable to admit or deny the allegations in paragraph 35 and puts Plaintiffs to

 their strictest proof thereof.

                    The Loan from the Allegheny County Regional Development Authority

     36. Boustead is unable to admit or deny the allegations in paragraph 36 and puts Plaintiffs to

 their strictest proof thereof.

     37. Boustead is unable to admit or deny the allegations in paragraph 37 and puts Plaintiffs to

 their strictest proof thereof.

     38. Boustead denies the allegations in paragraph 38.

     A) Boustead denies the allegations in paragraph 38(a) (and each of its subparagraphs) and puts

     Plaintiffs to their strictest proof thereof.

                                  Plaintiffs were solicited to invest in OneJet

     39. Boustead is unable to admit or deny the allegations in paragraph 39 and puts Plaintiffs to

 their strictest proof thereof.

     40. Boustead denies the allegations in paragraph 40.

     41. Boustead is unable to admit or deny the allegations in paragraph 41 and puts Plaintiffs to

 their strictest proof thereof.

     1) The allegations in paragraph 41(1) do not call for a response.

     A. Boustead admits only that it remitted Woody Partner’s investment in OneJet to OneJet on

 or around November 29, 2017 and denies the remaining allegations in paragraph 41(1)(A).



                                                     15
 4824-4000-3773.5
Case 19-02134-GLT        Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52                 Desc Main
                                Document    Page 16 of 60



     B. Boustead is unable to admit or deny the allegations in paragraph 41(1)(B) (and each of its

 10 subparts) about when Thomas Lippard of Woody Partners received emails from Pirchesky or

 what they contained. However, Boustead states that the emails, and any attachments to the emails,

 speak for themselves. Boustead denies the remaining allegations in paragraph 41(1)(B) (and each

 of its 10 subparts).

     C. Boustead is unable to admit or deny the allegations in paragraph 41(1)(B)1 about who

 received a specific email and when. However, Boustead states that any email (and any attachments

 to the email) speaks for itself. Boustead denies the remaining allegations in paragraph 41(1)(B).

     D. Boustead admits only that it remitted Woody Partner’s investment in OneJet to OneJet on

 or around November 29, 2017 and denies the remaining allegations in paragraph 41(1)(C).

     E. Boustead denies the allegations in paragraph 41(1)(D).

     2) The allegations in paragraph 41(2) do not call for a response.

     A. Boustead admits only that it remitted Aloe Brothers, LLC’s investment in OneJet to OneJet

 on or around June 7, 2017 and denies the remaining allegations in paragraph 41(2)(A), as they

 pertain to Boustead. Boustead is unable to admit or deny the allegations in paragraph 41(2)(A)

 pertaining to Matthew Maguire and therefore puts Plaintiffs to their strictest proof thereof.

     B. Boustead is unable to admit or deny the allegations in paragraph 41(2)(B) about who

 received a specific email and when. However, Boustead states that any email (and any attachments

 to the email) speaks for itself. Boustead denies the remaining allegations in paragraph 41(2)(B).




 1
   The First Amended Complaint (Doc. 216 at 21) contains multiple 41(1)(B) that appear to be
 inadvertent. To be clear, the allegations to which Boustead is responding in this section are on
 page 21 of Doc. 216.

                                                 16
 4824-4000-3773.5
Case 19-02134-GLT          Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52             Desc Main
                                  Document    Page 17 of 60



     C. Boustead is unable to admit or deny the allegations in paragraph 41(2)(C) about who

 received a specific email and when. However, Boustead states that any email (and any attachments

 to the email) speaks for itself. Boustead denies the remaining allegations in paragraph 41(2)(C).

     D. Boustead denies the allegations in paragraph 41(2)(D).

     E. Boustead is unable to admit or deny the allegations in paragraph 41(2)(E) and therefore

 puts Plaintiffs to their strictest proof thereof.

     F. Boustead is unable to admit or deny the allegations in paragraph 41(2)(F) about who

 received a specific email and when. However, Boustead states that any email (and any attachments

 to the email) speaks for itself. Boustead denies the remaining allegations in paragraph 41(2)(F).

     G. Boustead is unable to admit or deny the allegations in paragraph 41(2)(G) and puts

 Plaintiffs to their strictest proof thereof.

     H. Boustead is unable to admit or deny the allegations in paragraph 41(2)(H) (including each

 of its four subparts) about who received a specific email and when. However, Boustead states that

 any email (and any attachments to the email) speaks for itself. Boustead denies the remaining

 allegations in paragraph 41(2)(H) (and each of its four subparts).

     I. Boustead denies the allegations in paragraph 41(2)(I).

     J. Boustead denies the allegations in paragraph 41(2)(J).

     3) The allegations in paragraph 41(3) do not call for a response.

     A. Boustead is unable to admit or deny the allegations in paragraph 41(3)(A) and therefore

 puts Plaintiffs to their strictest proof thereof.

     B. Boustead is unable to admit or deny the allegations in paragraph 41(3)(B) and therefore

 puts Plaintiffs to their strictest proof thereof.

     C. Boustead denies the allegations in paragraph 41(3(C).



                                                     17
 4824-4000-3773.5
Case 19-02134-GLT        Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52             Desc Main
                                Document    Page 18 of 60



     4) The allegations in paragraph 41(4) do not call for a response.

     A. Boustead admits only that it remitted Altomari’s investments in OneJet to OneJet on or

 around August 2, 2017, September 12, 2017, and December 13, 2017 and denies the remaining

 allegations in paragraph 41(4)(A).

     B. Boustead is unable to admit or deny the allegations in paragraph 41(4)(B) (including each

 of its six subparts) about who received a specific email and when. However, Boustead states that

 any email (and any attachments to the email) speaks for itself. Boustead denies the remaining

 allegations in paragraph 41(4)(B) (and each of its six subparts).

     C. Boustead is unable to admit or deny the allegations in paragraph 41(4)(C) (including each

 of its six subparts) about who received a specific email and when. However, Boustead states that

 any email (and any attachments to the email) speaks for itself. Boustead denies the remaining

 allegations in paragraph 41(4)(C) (and each of its two subparts).

     D. Boustead denies the allegations in paragraph 41(4)(D).

     5) The allegations in paragraph 41(4) do not call for a response.

     A. Boustead admits only that it remitted the Auray’s investments in OneJet to OneJet on or

 around September 27, 2017 and January 12, 2018 and denies the remaining allegations in

 paragraph 41(5)(A).

     B. Boustead is unable to admit or deny the allegations in paragraph 41(5)(B) about who

 received a specific email and when. However, Boustead states that any email (and any attachments

 to the email) speaks for itself. Boustead denies the remaining allegations in paragraph 41(5)(B)

 (and each of its two subparts).

     C. Boustead is unable to admit or deny the allegations in paragraph 41(5)(C) about who

 received a specific email and when. However, Boustead states that any email (and any attachments



                                                 18
 4824-4000-3773.5
Case 19-02134-GLT          Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52             Desc Main
                                  Document    Page 19 of 60



 to the email) speaks for itself. Boustead denies the remaining allegations in paragraph 41(5)(C)

 (and each of its five subparts).

     D. Boustead is unable to admit or deny the allegations in paragraph 41(5)(D) about who

 received a specific email and when. However, Boustead states that any email (and any attachments

 to the email) speaks for itself. Boustead denies the remaining allegations in paragraph 41(5)(D)

 (and each of its two subparts).

     E. Boustead is unable to admit or deny the allegations in paragraph 41(5)(E) about who

 received a specific email and when. However, Boustead states that any email (and any attachments

 to the email) speaks for itself. Boustead denies the remaining allegations in paragraph 41(5)(E).

     F. Boustead denies the allegations in paragraph 41(5)(F).

     6) Boustead in unable to admit or deny any of the allegations in paragraph 41(6) (and all of

 its subparts) and therefore puts Plaintiffs to their strictest proof thereof.

     7) Boustead is unable to admit or deny any of the allegations in paragraph 41(7) (and all of

 its subparts) and therefore puts Plaintiffs to their strictest proof thereof.

     8) Boustead is unable to admit or deny any of the allegations in paragraph 41(8) (and all of

 its subparts) and therefore puts Plaintiffs to their strictest proof thereof.

     9) Boustead is unable to admit or deny any of the allegations in paragraph 41(9) (and all of

 its subparts) and therefore puts Plaintiffs to their strictest proof thereof.

     10) The allegations in paragraph 41(10) do not call for a response.

     A. Boustead admits only that it remitted Blair Oak’s investments in OneJet to OneJet on or

 around March 20, 2017 and denies the remaining allegations in paragraph 41(10)(A).

     B. Boustead is unable to admit or deny the allegations in paragraph 41(10)(B) (and each of its

 subparts) about who received a specific email and when. However, Boustead states that any email



                                                    19
 4824-4000-3773.5
Case 19-02134-GLT          Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52             Desc Main
                                  Document    Page 20 of 60



 (and any attachments to the email) speaks for itself. Boustead denies the remaining allegations in

 paragraph 41(10)(B) (and each of its subparts).

     C. Boustead is unable to admit or deny the allegations in paragraph 41(10)(C) (and each of its

 subparts) about who received a specific email and when. However, Boustead states that any email

 (and any attachments to the email) speaks for itself. Boustead denies the remaining allegations in

 paragraph 41(10)(C) (and each of its subparts).

     D. Boustead is unable to admit or deny the allegations in paragraph 41(10)(D) (and each of its

 subparts) about who received a specific email and when. However, Boustead states that any email

 (and any attachments to the email) speaks for itself. Boustead denies the remaining allegations in

 paragraph 41(10)(D) (and each of its subparts).

     E. Boustead is unable to admit or deny the allegations in paragraph 41(10)(E) (and each of its

 subparts) about who attended a specific meeting and when. Boustead denies the remaining

 allegations in paragraph 41(10)(E) (and each of its subparts).

     F. Boustead is unable to admit or deny the allegations in paragraph 41(10)(F) and therefore

 puts Plaintiffs to their strictest proof thereof.

     G. Boustead is unable to admit or deny the allegations in paragraph 41(10)(G) about who

 received a specific email and when. However, Boustead states that any email (and any attachments

 to the email) speaks for itself. Boustead denies the remaining allegations in paragraph 41(10)(G).

     H. Boustead is unable to admit or deny the allegations in paragraph 41(10)(H) (and each of its

 subparts) about who received a specific email and when. However, Boustead states that any email

 (and any attachments to the email) speaks for itself. Boustead denies the remaining allegations in

 paragraph 41(10)(H).




                                                     20
 4824-4000-3773.5
Case 19-02134-GLT          Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52              Desc Main
                                  Document    Page 21 of 60



     I. Boustead is unable to admit or deny the allegations in paragraph 41(10)(I) (and its subpart)

 about who received a specific email and when. However, Boustead states that any email (and any

 attachments to the email) speaks for itself. Boustead denies the remaining allegations in paragraph

 41(10)(I) (and its subpart).

     J. Boustead is unable to admit or deny the allegations in paragraph 41(10)(J) about who

 received a specific email and when. However, Boustead states that any email (and any attachments

 to the email) speaks for itself. Boustead denies the remaining allegations in paragraph 41(10)(J).

     K. Boustead is unable to admit or deny the allegations in paragraph 41(10)(K) about who

 received a specific email and when. However, Boustead states that any email (and any attachments

 to the email) speaks for itself. Boustead denies the remaining allegations in paragraph 41(10)(K).

     L. Boustead is unable to admit or deny the allegations in paragraphs 41(10)(L), (M), (N), (O)

 and (P) and therefore puts Plaintiffs to their strictest proof thereof.

     M. Boustead denies the allegations in paragraph 41(10)(Q).

     11) Boustead is unable to admit or deny any of the allegations in paragraph 41(11) (and all of

 its subparts) and therefore puts Plaintiffs to their strictest proof thereof.

     12) Boustead is unable to admit or deny any of the allegations in paragraph 41(12) (and all of

 its subparts) and therefore puts Plaintiffs to their strictest proof thereof.

     13) The allegations in paragraph 41(13) do not call for a response.

     A. Boustead admits only that it remitted Connors’ and Houmis’ investments in OneJet to

 OneJet on or around July 31, 2017, and December 13, 2017 denies the remaining allegations in

 paragraph 41(13)(A).




                                                    21
 4824-4000-3773.5
Case 19-02134-GLT        Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52               Desc Main
                                Document    Page 22 of 60



     B. Boustead is unable to admit or deny the allegations in paragraph 41(13)(B) about who

 attended a specific phone meeting and when. Boustead denies the remaining allegations in

 paragraph 41(13)(B) and denies that Pirchesky made material misrepresentations.

     C. Boustead is unable to admit or deny the allegations in paragraph 41(13)(C) about who

 received a specific email and when. However, Boustead states that any email (and any attachments

 to the email) speaks for itself. Boustead denies the remaining allegations in paragraph 41(13)(C).

     D. Boustead is unable to admit or deny the allegations in paragraph 41(13)(D) about who

 received a specific email and when. However, Boustead states that any email (and any attachments

 to the email) speaks for itself. Boustead denies the remaining allegations in paragraph 41(13)(D).

     E. Boustead is unable to admit or deny the allegations in paragraph 41(13)(E) about who

 attended a specific meeting and when. Boustead denies the remaining allegations in paragraph

 41(13)(E) and denies that Pirchesky made material misrepresentations.

     F. Boustead denies the allegations in paragraph 41(13)(F).

     14) The allegations in paragraph 41(14) do not call for a response.

     A. Boustead admits only that it remitted Andrew Constantakis’ investments in OneJet to

 OneJet on or around July 31, 2017 and denies the remaining allegations in paragraph 41(14)(A).

     B. Boustead admits only that it remitted Andrew Constantakis’ investments in OneJet to

 OneJet on or around July 31, 2017 and denies the remaining allegations in paragraph 41(14)(B).

     C. Boustead denies the allegations in paragraph 41(14)(C).

     D. Boustead is unable to admit or deny the allegations in paragraph 41(14)(D) about who

 received a specific email and when. However, Boustead states that any email (and any attachments

 to the email) speaks for itself. Boustead denies the remaining allegations in paragraph 41(14)(D).

     15) The allegations in paragraph 41(15) do not call for a response.



                                                 22
 4824-4000-3773.5
Case 19-02134-GLT           Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52              Desc Main
                                   Document    Page 23 of 60



       A. Boustead admits only that it remitted Nicholas and Veronica Constantakis’ investments in

 OneJet to OneJet on or around July 31, 2017, and December 7, 2017, and denies the remaining

 allegations in paragraph 41(15)(A).

       B. Boustead is unable to admit or deny the allegations in paragraph 41(15)(B) (and all of its

 subparts) about who received a specific email and when. However, Boustead states that any email

 (and any attachments to the email) speaks for itself. Boustead denies the remaining allegations in

 paragraph 41(15)(B).

       C. Boustead is unable to admit or deny the allegations in paragraph 41(15)(C) about who

 attended a specific phone meeting and when. Boustead denies the remaining allegations in

 paragraph 41(15)(C) and denies that Pirchesky made material misrepresentations.

       D. Boustead is unable to admit or deny the allegations in paragraph 41(15)(D) about who

 received a specific email and when. However, Boustead states that any email (and any attachments

 to the email) speaks for itself. Boustead denies the remaining allegations in paragraph 41(15)(D).

       E. Boustead is unable to admit or deny the allegations in paragraph 41(15)(E) and (F) and

 therefore puts Plaintiffs to their strictest proof thereof.

       16) Boustead is unable to admit or deny any of the information in paragraph 41(16) (and all of

 its subparts) and therefore puts Plaintiffs to their strictest proof thereof.

       17) Boustead is unable to admit or deny any of the allegations in paragraph 41(17) (and all of

 its subparts) and therefore puts Plaintiffs to their strictest proof thereof.

       18) Boustead is unable to admit or deny any of the allegations in paragraph 41(18)2 (and any

 subparts) and therefore puts Plaintiffs to their strictest proof thereof.




 2
     Plaintiffs appear to have mislabeled this paragraph as “(19)” instead of “(18)”.

                                                    23
 4824-4000-3773.5
Case 19-02134-GLT          Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52               Desc Main
                                  Document    Page 24 of 60



     19) Boustead is unable to admit or any of the allegations in paragraph 41(19) (and any subparts)

 and therefore puts Plaintiffs to their strictest proof thereof.

     20) Boustead is unable to admit or deny any of the allegations in paragraph 41(20) (and all of

 its subparts) and therefore puts Plaintiffs to their strictest proof thereof.

     21) The allegations in paragraph 41(21) do not call for a response.

     A. Boustead admits only that it remitted Flighthawk’s investments in OneJet to OneJet on or

 around April 10, 2018 and denies the remaining allegations in paragraph 41(21)(A).

     B. Boustead is unable to admit or deny the allegations in paragraph 41(21)(B) about who

 received a specific email and when. However, Boustead states that any email (and any attachments

 to the email) speaks for itself. Boustead denies the remaining allegations in paragraph 41(21)(B).

     C. Boustead is unable to admit or deny the allegations in paragraph 41(21)(C) about who

 received a specific text message and when. However, Boustead states that any text message speaks

 for itself. Boustead denies the remaining allegations in paragraph 41(21)(C).

     D. Boustead is unable to admit or deny the allegations in paragraph 41(21)(D) (and all of its

 subparts) about who received a specific email and when. However, Boustead states that any email

 (and any attachments to the email) speaks for itself. Boustead denies the remaining allegations in

 paragraph 41(21)(D) (and all of its subparts).

     E. Boustead is unable to admit or deny the allegations in paragraph 41(21)(E) about who

 received a specific email and when. However, Boustead states that any email (and any attachments

 to the email) speaks for itself. Boustead denies the remaining allegations in paragraph 41(21)(E).

     F. Boustead is unable to admit or deny the allegations in paragraph 41(21)(F), (G) and (H)

 (and all of their subparts) about who received a specific email and when. However, Boustead




                                                    24
 4824-4000-3773.5
Case 19-02134-GLT          Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52               Desc Main
                                  Document    Page 25 of 60



 states that any email (and any attachments to the email) speaks for itself. Boustead denies the

 remaining allegations in paragraph 41(21)(F), (G) and (H) (and all of their subparts).

     G. Boustead denies the allegations in paragraph 41(21)(I).

     22) The allegations in paragraph 41(22) do not call for a response.

     A. Boustead admits only that it remitted the George’s investments in OneJet to OneJet on or

 around July 31, 2017, September 13, 2017 and December 15, 2017 and denies the remaining

 allegations in paragraph 41(22)(A).

     B. Boustead is unable to admit or deny the allegations in paragraphs 41(22)(B) and (C) and

 therefore puts Plaintiffs to their strictest proof thereof.

     C. Boustead denies the allegations in paragraph 41(22)(D).

     23) Boustead is unable to admit or deny any of the allegations in paragraph 41(23) (and all of

 its subparts) and therefore puts Plaintiffs to its strictest proof thereof.

     24) Boustead is unable to admit or deny any of the allegations in paragraph 41(24) (and all of

 its subparts) and therefore puts Plaintiffs to its strictest proof thereof.

     25) The allegations in paragraph 41(25) do not call for a response.

     A. Boustead admits only that it remitted the Hunt’s investments in OneJet to OneJet on or

 around March 15, 2018 and denies the remaining allegations in paragraph 41(25)(A).

     B. Boustead is unable to admit or deny any of the allegations in paragraph 41(25)(B) (or any

 of its subparts) and therefore puts Plaintiffs to their strictest proof thereof.

     C. Boustead is unable to admit or deny the allegations in paragraph 41(25)(C) (and its subpart)

 about who received a specific email and when. However, Boustead states that any email (and any

 attachments to the email) speaks for itself. Boustead denies the remaining allegations in paragraph

 41(25)(C) (and its subpart).



                                                    25
 4824-4000-3773.5
Case 19-02134-GLT          Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52             Desc Main
                                  Document    Page 26 of 60



     D. Boustead denies the allegations in paragraph 41(25)(D).

     26) Boustead is unable to admit or deny any of the allegations in paragraph 41(26) (and all of

 its subparts) and therefore puts Plaintiffs to their strictest proof thereof.

     27) The allegations in paragraph 41(27) do not call for a response.

     A. Boustead admits only that it remitted the Johnson’s investments in OneJet to OneJet on or

 around April 6, 2017 and denies the remaining allegations in paragraph 41(27)(A).

     B. Boustead is unable to admit or deny the allegations in paragraph 41(27)(B) (and its

 subparts) about who received a specific email and when. However, Boustead states that any email

 (and any attachments to the email) speaks for itself. Boustead denies the remaining allegations in

 paragraph 41(27)(B) (and its subparts).

     C. Boustead denies the allegations in paragraph 41(27)(C).

     28) Boustead is unable to admit or deny any of the allegations in paragraph 41(28) (and all of

 its subparts) and therefore puts Plaintiffs to their strictest proof thereof.

     29) Boustead is unable to admit or deny any of the allegations in paragraph 41(29) (and all of

 its subparts) and therefore puts Plaintiffs to their strictest proof thereof.

     30) Boustead is unable to admit or deny any of the allegations in paragraph 41(30) (and all of

 its subparts) and therefore puts Plaintiffs to their strictest proof thereof.

     31) Boustead is unable to admit or deny any of the allegations in paragraph 41(31) (and all of

 its subparts) and therefore puts Plaintiffs to their strictest proof thereof.

     32) The allegations in paragraph 41(32) do not call for a response.

     A. Boustead admits only that it remitted Lewis’s investments in OneJet to OneJet on or around

 October 16, 2017 and denies the remaining allegations in paragraph 41(32)(A).

     B. Boustead denies the allegations in paragraph 41(32)(B).



                                                    26
 4824-4000-3773.5
Case 19-02134-GLT          Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52             Desc Main
                                  Document    Page 27 of 60



     33) The allegations in paragraph 41(33) do not call for a response.

     A. Boustead admits only that it remitted Liken’s investments in OneJet to OneJet on or around

 March 30, 2017 and denies the remaining allegations in paragraph 41(33)(A).

     B. Boustead is unable to admit or deny the allegations in paragraph 41(33)(B) and (C) (and

 their subparts) about who received a specific email and when. However, Boustead states that any

 email (and any attachments to the email) speaks for itself. Boustead denies the remaining

 allegations in paragraph 41(33)(B) and (C) (and their subparts).

     C. Boustead denies the allegations in paragraph 41(33)(D).

     34) The allegations in paragraph 41(34) do not call for a response.

     A. Boustead denies the allegations in paragraph 41(34)(A).

     B. Boustead is unable to admit or deny the allegations in paragraph 41(34)(B) (and its

 subparts) about who received a specific email and when. However, Boustead states that any email

 (and any attachments to the email) speaks for itself. Boustead denies the remaining allegations in

 paragraph 41(34)(B) (and its subparts).

     C. Boustead is unable to admit or deny the allegations in paragraph 41(34)(C) and puts

 plaintiffs to their strictest proof thereof.

     D. Boustead denies the allegations in paragraph 41(34)(D).

     35) Boustead is unable to admit or deny any of the allegations in paragraph 41(35) (and its

 subparts) and therefore puts Plaintiffs to their strictest proof thereof.

     36) Boustead is unable to admit or deny any of the allegations in paragraph 41(36) (and its

 subparts) and therefore puts Plaintiffs to their strictest proof thereof.

     37) Boustead is unable to admit or deny any of the allegations in paragraph 41(37) (and its

 subparts) and therefore puts Plaintiffs to their strictest proof thereof.



                                                   27
 4824-4000-3773.5
Case 19-02134-GLT         Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52              Desc Main
                                 Document    Page 28 of 60



     38) Boustead is unable to admit or deny any of the allegations in paragraph 41(38) (and its

 subparts) and therefore puts Plaintiffs to their strictest proof thereof.

     39) Boustead is unable to admit or deny any of the allegations in paragraph 41(39) (and its

 subparts) and therefore puts Plaintiffs to their strictest proof thereof.

     40) The allegations in paragraph 41(40) do not call for a response.

     A. Boustead admits only that it remitted Orttech’s investments in OneJet to OneJet on or

 around June 14, 2017 and December 15, 2017 and and denies the remaining allegations in

 paragraph 41(40)(A).

     B. Boustead is unable to admit or deny the allegations in paragraph 41(40)(B), (C) and (D)

 (and their subparts) and therefore puts Plaintiffs to their strictest proof thereof.

     41) The allegations in paragraph 41(41) do not call for a response.

     A. Boustead admits only that it remitted Pietandrea’s investments in OneJet to OneJet on or

 around December 29, 2017 and denies the remaining allegations in paragraph 41(41)(A).

     B. Boustead is unable to admit or deny the allegations in paragraph 41(41)(B) (and its

 subparts) about who received a specific email and when. However, Boustead states that any email

 (and any attachments to the email) speaks for itself. Boustead denies the remaining allegations in

 paragraph 41(41)(B) (and its subparts).

     C. Boustead denies the allegations in paragraph 41(41)(C).

     42) The allegations in paragraph 41(42) do not call for a response.

     A. Boustead admits only that it remitted the Restivo’s investments in OneJet to OneJet on or

 around July 31, 2017 and December 20, 2017 and denies the remaining allegations in paragraph

 41(42)(A).




                                                   28
 4824-4000-3773.5
Case 19-02134-GLT          Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52          Desc Main
                                  Document    Page 29 of 60



     B. Boustead is unable to admit or deny the allegations in paragraphs 41(42)(B) and (D) (and

 their subparts) about who received a specific email and when. However, Boustead states that any

 email (and any attachments to the email) speaks for itself. Boustead denies the remaining

 allegations in paragraph 41(42)(B) and (D) (and their subparts).

     C. Boustead denies the allegations in paragraph 41(42)(C), (D) and (F).

     43) Boustead is unable to admit or deny any of the allegations in paragraph 41(43) and

 therefore puts Plaintiffs to their strictest proof thereof.

     44) Boustead is unable to admit or deny any of the allegations in paragraph 41(44) and

 therefore puts Plaintiffs to their strictest proof thereof.

     45) Boustead is unable to admit or deny any of the allegations in paragraph 41(45) and

 therefore puts Plaintiffs to their strictest proof thereof.

     46) Boustead is unable to admit or deny any of the allegations in paragraph 41(46) and

 therefore puts Plaintiffs to their strictest proof thereof.

     47) Boustead is unable to admit or deny any of the allegations in paragraph 41(47) and

 therefore puts Plaintiffs to their strictest proof thereof.

     48) Boustead is unable to admit or deny any of the allegations in paragraph 41(48) and

 therefore puts Plaintiffs to their strictest proof thereof.

     49) Boustead is unable to admit or deny any of the allegations in paragraph 41(49) and

 therefore puts Plaintiffs to their strictest proof thereof.

     50) Boustead is unable to admit or deny any of the allegations in paragraph 41(50) and

 therefore puts Plaintiffs to their strictest proof thereof.

     51) Boustead is unable to admit or deny any of the allegations in paragraph 41(51) and

 therefore puts Plaintiffs to their strictest proof thereof.



                                                    29
 4824-4000-3773.5
Case 19-02134-GLT          Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52            Desc Main
                                  Document    Page 30 of 60



     52) The allegations in paragraph 41(52) do not call for a response.

     A. Boustead admits only that it remitted Triad’s investments in OneJet to OneJet on or around

 June 14, 2017 and December 15, 2017 and denies the remaining allegations in paragraph

 41(52)(A).

     B. Boustead is unable to admit or deny the allegations in paragraph 41(52) (B) and (D) and

 therefore puts Plaintiffs to their strictest proof thereof.

     C. Boustead denies the allegations in paragraph 41(52)(C).

     53) Boustead is unable to admit or deny any of the allegations in paragraph 41(53) and

 therefore puts Plaintiffs to their strictest proof thereof.

     54) Boustead is unable to admit or deny any of the allegations in paragraph 41(54) and

 therefore puts Plaintiffs to their strictest proof thereof.

     55) Boustead is unable to admit or deny any of the allegations in paragraph 41(55) and

 therefore puts Plaintiffs to their strictest proof thereof.

     56) Boustead is unable to admit or deny any of the allegations in paragraph 41(56) and

 therefore puts Plaintiffs to their strictest proof thereof.

     57) Boustead is unable to admit or deny any of the allegations in paragraph 41(57) and

 therefore puts Plaintiffs to their strictest proof thereof.

     58) The allegations in paragraph 41(58) do not call for a response.

     A. Boustead admits only that it remitted the Gregory S. Zenczak Trust’s investments in OneJet

 to OneJet on or around June 14, 2017 and denies the remaining allegations in paragraph 41(58)(A).

     B. Boustead is unable to admit or deny the allegations in paragraph 41(58) (B) and (D) and

 therefore puts Plaintiffs to their strictest proof thereof.

     C. Boustead denies the allegations in paragraph 41(58)(C).



                                                    30
 4824-4000-3773.5
Case 19-02134-GLT          Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52             Desc Main
                                  Document    Page 31 of 60



     59) The allegations in paragraph 41(59) do not call for a response.

     A. Boustead admits only that it remitted the Stephen J. Zenczak Trust’s investments in OneJet

 to OneJet on or around June 14, 2017 and denies the remaining allegations in paragraph 41(59)(A).

     B. Boustead is unable to admit or deny the allegations in paragraph 41(59) (B) and (D) and

 therefore puts Plaintiffs to their strictest proof thereof.

     C. Boustead denies the allegations in paragraph 41(59)(C).

                          The Maguires made materially misleading statements to the Plaintiffs

     42. Boustead is unable to admit or deny any of the allegations in paragraph 42 and therefore

 puts Plaintiffs to their strictest proof thereof.

     43. Boustead is unable to admit or deny any of the allegations in paragraph 43 and therefore

 puts Plaintiffs to their strictest proof thereof.

     44. Boustead is unable to admit or deny any of the allegations in paragraph 44 and therefore

 puts Plaintiffs to their strictest proof thereof.

     45. Boustead is unable to admit or deny any of the allegations in paragraph 45 and therefore

 puts Plaintiffs to their strictest proof thereof.

     46. Boustead is unable to admit or deny any of the allegations in paragraph 46 and therefore

 puts Plaintiffs to their strictest proof thereof.

     47. Boustead is unable to admit or deny any of the allegations in paragraph 47 (and all of its

 subparts) and therefore puts Plaintiffs to their strictest proof thereof.

     48. Boustead is unable to admit or deny any of the allegations in paragraph 48 (and all of its

 subparts) and therefore puts Plaintiffs to their strictest proof thereof.

     49. Boustead is unable to admit or deny any of the allegations in paragraph 49 and therefore

 puts Plaintiffs to their strictest proof thereof.



                                                     31
 4824-4000-3773.5
Case 19-02134-GLT            Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52              Desc Main
                                    Document    Page 32 of 60



                                    The retention of Boustead Securities

     50. Boustead denies the allegations in paragraph 50 and instead states that OneJet (not the

 Maguires) entered into a contractual arrangement with Boustead to assist OneJet (not the

 Maguires) in securing investors and investment capital for OneJet, as dictated by the terms and

 conditions of the contract.

     51. Boustead is unable to admit or deny when someone sent or received an email, but states

 that any emails mentioned in paragraph 51 speak for themselves. Boustead is unable to admit or

 deny the remaining allegations in paragraph 51 and therefore puts Plaintiffs to their strictest proof

 thereof.

     52. Boustead admits the allegations in paragraph 52 that Boustead is a registered broker-dealer

 with the Financial Industry Regulatory Authority (“FINRA”). Boustead denies the remaining

 allegations in paragraph 52 and states that the “Rules and Regulations” of FINRA speak for

 themselves.

     53. Boustead denies the allegations in paragraph 53 that the Maguires agreed to pay Boustead

 a 10% “Finder’s Fee” for all OneJet securities that Boustead sold. Boustead admits that any fees

 that it received before or after remitting investments in OneJet to OneJet were split between

 Boustead, Campbell and Pirchesky.

               1) Boustead is unable to admit or deny any of the allegations in paragraph 53(A) and

                    states that any emails referenced speak for themselves.

               2) Boustead is unable to admit or deny any of the allegations in paragraph 53(B) and

                    states that any emails referenced speak for themselves.




                                                    32
 4824-4000-3773.5
Case 19-02134-GLT          Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52            Desc Main
                                  Document    Page 33 of 60



     54. Boustead denies the allegations in paragraph 54 that Boustead was retained by the

 Maguires. Boustead admits only that Campbell and Pirchesky were registered representatives of

 Boustead and denies the remaining allegations in paragraph 54.

     55. Boustead admits only that Campbell and Pirchesky were registered representatives of

 Boustead and is unable to admit or deny the remaining allegations in paragraph 55, and therefore

 puts Plaintiffs to their strictest proof thereof.

     56. Boustead denies the allegations in paragraph 56 (and all of its subparts).

     57. Boustead is unable to admit or deny the allegations in paragraph 57, but states that

 Campbell and Pirchesky were registered representatives of Boustead and that any alleged

 slideshow presentations would speak for themselves.

     58. Boustead denies the allegations in paragraph 58 (and all of its subparts).

     59. Boustead denies the allegations in paragraph 59 (and all of its subparts).

     60. Boustead denies the allegations in paragraph 60.

     61. Boustead admits only that it is registered with FINRA and denies the remaining claims in

 paragraph 61.

     62. Boustead is unable to admit or deny the allegations in paragraph 62 about who received a

 certain email or when they received it. However, Boustead states that the email speaks for itself

 and denies the remaining allegations in paragraph 62.

     63. Boustead is unable to admit or deny the allegations in paragraph 63 about who received a

 certain email or when they received it. However, Boustead states that the email speaks for itself

 and denies the remaining allegations in paragraph 63.

     64. Boustead denies the allegations in paragraph 64.

     65. Boustead denies the allegations in paragraph 65.



                                                     33
 4824-4000-3773.5
Case 19-02134-GLT          Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52              Desc Main
                                  Document    Page 34 of 60



     66. Boustead is unable to admit or deny the allegations in paragraph 66 about who received a

 certain email or when they received it. However, Boustead states that the email speaks for itself

 and denies the remaining allegations in paragraph 66.

     67. Boustead denies the allegations in paragraph 67.

                          Robert Lewis and David Minnotte Solicit Investors

     68. Boustead is unable to admit or deny any of the allegations in paragraph 68 and therefore

 puts Plaintiffs to their strictest proof thereof.

     69. Boustead is unable to admit or deny any of the allegations in paragraph 69 (and each of its

 subparts) and therefore puts Plaintiffs to their strictest proof thereof.

     70. Boustead is unable to admit or deny any of the allegations in paragraph 70 and therefore

 puts Plaintiffs to their strictest proof thereof.

     71. Boustead is unable to admit or deny any of the allegations in paragraph 71 and therefore

 puts Plaintiffs to their strictest proof thereof.

     72. Boustead is unable to admit or deny any of the allegations in paragraph 72 (and each of its

 subparts) and therefore puts Plaintiffs to their strictest proof thereof.

     73. Boustead is unable to admit or deny any of the allegations in paragraph 73 and therefore

 puts Plaintiffs to their strictest proof thereof.

     74. Boustead is unable to admit or deny any of the allegations in paragraph 74 and therefore

 puts Plaintiffs to their strictest proof thereof.

     75. Boustead is unable to admit or deny any of the allegations in paragraph 75 (and all of its

 subparts) and therefore puts Plaintiffs to their strictest proof thereof.




                                                     34
 4824-4000-3773.5
Case 19-02134-GLT          Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52           Desc Main
                                  Document    Page 35 of 60



                                             The “Naples Club”

     76. Boustead is unable to admit or deny any of the allegations in paragraph 76 and therefore

 puts Plaintiffs to their strictest proof thereof.

     77. Boustead is unable to admit or deny any of the allegations in paragraph 77 and therefore

 puts Plaintiffs to their strictest proof thereof.

     78. Boustead is unable to admit or deny any of the allegations in paragraph 78 and therefore

 puts Plaintiffs to their strictest proof thereof.

     79. Boustead is unable to admit or deny any of the allegations in paragraph 79 and therefore

 puts Plaintiffs to their strictest proof thereof.

     80. Boustead is unable to admit or deny any of the allegations in paragraph 80 and therefore

 puts Plaintiffs to their strictest proof thereof.

     81. Boustead is unable to admit or deny any of the allegations in paragraph 81 and therefore

 puts Plaintiffs to their strictest proof thereof.

                       OneJet Announces Plan to Acquire Ultimate JetCharters

     82. Boustead is unable to admit or deny any of the allegations in paragraph 82 and therefore

 puts Plaintiffs to their strictest proof thereof.

     83. Boustead is unable to admit or deny any of the allegations in paragraph 83 and therefore

 puts Plaintiffs to their strictest proof thereof.

     84. Boustead is unable to admit or deny any of the allegations in paragraph 84 and therefore

 puts Plaintiffs to their strictest proof thereof.

     85. Boustead is unable to admit or deny any of the allegations in paragraph 85 and therefore

 puts Plaintiffs to their strictest proof thereof.




                                                     35
 4824-4000-3773.5
Case 19-02134-GLT          Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52                Desc Main
                                  Document    Page 36 of 60



     86. Boustead is unable to admit or deny any of the allegations in paragraph 86 and therefore

 puts Plaintiffs to their strictest proof thereof.

     87. Boustead is unable to admit or deny any of the allegations in paragraph 87 and therefore

 puts Plaintiffs to their strictest proof thereof.

                             OneJet Defaults on its Obligations to Vendors

     88. Boustead is unable to admit or deny any of the allegations in paragraph 88 and therefore

 puts Plaintiffs to their strictest proof thereof.

     89. Boustead is unable to admit or deny any of the allegations in paragraph 89 and therefore

 puts Plaintiffs to their strictest proof thereof.

     90. Boustead denies the allegations in paragraph 90.

     91. Boustead denies the allegations in paragraph 91

                     OneJet Defaults on its Obligations to the Airport Authority

     92. Boustead is unable to admit or deny any of the allegations in paragraph 92 and therefore

 puts Plaintiffs to their strictest proof thereof.

     93. Boustead is unable to admit or deny any of the allegations in paragraph 93 and therefore

 puts Plaintiffs to their strictest proof thereof.

     94. Boustead is unable to admit or deny any of the allegations in paragraph 94 (and its subparts)

 and therefore puts Plaintiffs to their strictest proof thereof.

     95. Boustead is unable to admit or deny any of the allegations in paragraph 95 and therefore

 puts Plaintiffs to their strictest proof thereof.

     96. Boustead is unable to admit or deny any of the allegations in paragraph 96 and therefore

 puts Plaintiffs to their strictest proof thereof.




                                                     36
 4824-4000-3773.5
Case 19-02134-GLT           Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52             Desc Main
                                   Document    Page 37 of 60



                                       OneJet Fails to Pay its Taxes

     97. Boustead is unable to admit or deny any of the allegations in paragraph 97 and therefore

 puts Plaintiffs to their strictest proof thereof.

     98. Boustead is unable to admit or deny any of the allegations in paragraph 98 and therefore

 puts Plaintiffs to their strictest proof thereof.

                                         OneJet Ceases Operations

     99. Boustead is unable to admit or deny any of the allegations in paragraph 99 and therefore

 puts Plaintiffs to their strictest proof thereof.

     100.           Boustead is unable to admit or deny any of the allegations in paragraph 100 and

 therefore puts Plaintiffs to their strictest proof thereof.

     101.           Boustead is unable to admit or deny any of the allegations in paragraph 101 and

 therefore puts Plaintiffs to their strictest proof thereof.

     102.           Boustead is unable to admit or deny any of the allegations in paragraph 102 and

 therefore puts Plaintiffs to their strictest proof thereof.

     103.           Boustead is unable to admit or deny any of the allegations in paragraph 103 and

 therefore puts Plaintiffs to their strictest proof thereof.

     104.           Boustead is unable to admit or deny any of the allegations in paragraph 104 and

 therefore puts Plaintiffs to their strictest proof thereof.

     105.           Boustead is unable to admit or deny any of the allegations in paragraph 105 and

 therefore puts Plaintiffs to their strictest proof thereof.

                                    The Involuntary Chapter 7 Petition

     106.           Boustead admits the allegations in paragraph 106.

     107.           Boustead admits the allegations in paragraph 107.



                                                     37
 4824-4000-3773.5
Case 19-02134-GLT           Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52             Desc Main
                                   Document    Page 38 of 60



     108.           Boustead is unable to admit or deny any of the allegations in paragraph 108 and

 states that any Order granted by the Court speaks for itself.

     109.           Boustead is unable to admit or deny any of the allegations in paragraph 109 and

 therefore puts Plaintiffs to their strictest proof thereof.

     110.           Boustead is unable to admit or deny any of the allegations in paragraph 110 and

 therefore puts Plaintiffs to their strictest proof thereof.

     111.           Boustead is unable to admit or deny any of the allegations in paragraph 111 (and

 all of its subparts) and therefore puts Plaintiffs to their strictest proof thereof.

                      Count 1: Plaintiffs v. Matthew Maguire and Patrick Maguire

               Violation of Section 501 of the Pennsylvania Securities Act: 70 P.S. §1-501

     112.           Boustead is unable to admit or deny any of the allegations in paragraph 112 and

 therefore puts Plaintiffs to their strictest proof thereof.

     113.           The allegations in paragraph 113 are a legal conclusion to which no response is

 required.

     114.           The allegations in paragraph 114 are a legal conclusion to which no response is

 required.

     115.           The allegations in paragraph 115 are a legal conclusion to which no response is

 required.

     116.           The allegations in paragraph 116 are a legal conclusion to which no response is

 required.

     117.           The allegations in paragraph 117 are a legal conclusion to which no response is

 required.




                                                    38
 4824-4000-3773.5
Case 19-02134-GLT           Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52             Desc Main
                                   Document    Page 39 of 60



     118.           The allegations in paragraph 118 are a legal conclusion to which no response is

 required.

     119.           The allegations in paragraph 119 are a legal conclusion to which no response is

 required.

     120.           The allegations in paragraph 120 are a legal conclusion to which no response is

 required.

     121.           The allegations in paragraph 121 are a legal conclusion to which no response is

 required.

     122.           The allegations in paragraph 122 are a legal conclusion to which no response is

 required.

             Count 2: Plaintiffs v. Pirchesky, Campbell and Boustead Securities, LLC
       Violation of Section 403, 501 of the Pennsylvania Securities Act: 70 P.S. §1-403 and 1-
                                                5013

     123.           Boustead is unable to admit or deny any of the allegations in paragraph 123 and

 therefore puts Plaintiffs to their strictest proof thereof.

     124.           The allegations in paragraph 124 are a legal conclusion to which no response is

 required.

     125.           The allegations in paragraph 122 are a legal conclusion to which no response is

 required.

     126.           The allegations in paragraph 126 are a legal conclusion to which no response is

 required.

     127.           Boustead denies the allegations in paragraph 127.




 3
  The Court dismissed Count II as to Boustead and Campbell; however, Boustead responds to
 Count II regardless.

                                                    39
 4824-4000-3773.5
Case 19-02134-GLT            Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52                Desc Main
                                    Document    Page 40 of 60



     128.           Boustead denies the allegations in paragraph 128 (and all of its subparts).

     129.           Boustead denies the allegations in paragraph 129.

     130.           Boustead denies the allegations in paragraph 130.

     131.           Boustead denies the allegations in paragraph 131.

     132.           Boustead denies the allegations in paragraph 132.

     133.           Boustead denies the allegations in paragraph 133.

           Count 3: Plaintiffs v. Matthew Maguire, Patrick Maguire, Pirchesky, Campbell,
                                       Boustead Securities, LLC
            Violation of Section 503 of the Pennsylvania Securities Act: 70 P.S.A. §1-503

     134.           Boustead denies the allegations in paragraph 134.

     135.           The allegations in paragraph 135 are a legal conclusion to which no response is

 required.

     136.           Boustead denies the allegations in paragraph 136.

     137.           Boustead denies the allegations in paragraph 137.

     138.           Boustead denies the allegations in paragraph 138.

     139.           Boustead denies the allegations in paragraph 139.

     140.           Boustead denies the allegations in paragraph 140.

     141.           Boustead denies the allegations in paragraph 141.

        Count 4: Plaintiffs v. Matthew Maguire, Patrick Maguire, Pirchesky, Campbell and
                                     Boustead Securities, LLC

     142.           Boustead denies the allegations in paragraph 142.

     143.           Boustead denies the allegations in paragraph 143.

     144.           The allegations in paragraph 144 are a legal conclusion to which no response is

 required.




                                                     40
 4824-4000-3773.5
Case 19-02134-GLT           Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52             Desc Main
                                   Document    Page 41 of 60



     145.           The allegations in paragraph 145 are a legal conclusion to which no response is

 required.

     146.           Boustead denies the allegations in paragraph 146.

     147.           Boustead denies the allegations in paragraph 147.

                                 Count 5: Plaintiffs v. Robert Lewis
        Violations of Sections 501 and 503 of the Pennsylvania Securities Act: 70 P.S. §1-501
                                              and 1-503

     148.           Boustead denies the allegations in paragraph 148.

     149.           Boustead is unable to admit or deny any of the allegations in paragraph 149 and

 therefore puts Plaintiffs to their strictest proof thereof.

     150.           Boustead is unable to admit or deny any of the allegations in paragraph 150 and

 therefore puts Plaintiffs to their strictest proof thereof.

     151.           Boustead is unable to admit or deny any of the allegations in paragraph 151 and

 therefore puts Plaintiffs to their strictest proof thereof.

     152.           Boustead is unable to admit or deny any of the allegations in paragraph 152 and

 therefore puts Plaintiffs to their strictest proof thereof.

     153.           Boustead is unable to admit or deny any of the allegations in paragraph 153 and

 therefore puts Plaintiffs to their strictest proof thereof.

     154.           Boustead is unable to admit or deny any of the allegations in paragraph 154 and

 therefore puts Plaintiffs to their strictest proof thereof.

     155.           Boustead is unable to admit or deny any of the allegations in paragraph 155 and

 therefore puts Plaintiffs to their strictest proof thereof.

     156.           Boustead is unable to admit or deny any of the allegations in paragraph 156 and

 therefore puts Plaintiffs to their strictest proof thereof.



                                                    41
 4824-4000-3773.5
Case 19-02134-GLT           Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52             Desc Main
                                   Document    Page 42 of 60



     157.           Boustead is unable to admit or deny any of the allegations in paragraph 157 and

 therefore puts Plaintiffs to their strictest proof thereof.

     158.           Boustead is unable to admit or deny any of the allegations in paragraph 158 and

 therefore puts Plaintiffs to their strictest proof thereof.

     159.           Boustead is unable to admit or deny any of the allegations in paragraph 159 and

 therefore puts Plaintiffs to their strictest proof thereof.

     160.           Boustead is unable to admit or deny any of the allegations in paragraph 160 (and

 all of it subparts) and therefore puts Plaintiffs to their strictest proof thereof.

     161.           Boustead is unable to admit or deny any of the allegations in paragraph 161 and

 therefore puts Plaintiffs to their strictest proof thereof.

     162.           Boustead is unable to admit or deny any of the allegations in paragraph 162 and

 therefore puts Plaintiffs to their strictest proof thereof.

     163.           Boustead is unable to admit or deny any of the allegations in paragraph 163 and

 therefore puts Plaintiffs to their strictest proof thereof.

     164.           The allegations in paragraph 164 are a legal conclusion to which no response is

 required.

     165.           The allegations in paragraph 165 are a legal conclusion to which no response is

 required.

     166.           Boustead is unable to admit or deny any of the allegations in paragraph 166 and

 puts Plaintiffs to their strictest proof thereof.

     167.           Boustead is unable to admit or deny any of the allegations in paragraph 167 (and

 all of its subparts) and therefore puts Plaintiffs to their strictest proof thereof.




                                                     42
 4824-4000-3773.5
Case 19-02134-GLT           Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52              Desc Main
                                   Document    Page 43 of 60



     168.           Boustead is unable to admit or deny any of the allegations in paragraph 168 and

 therefore puts Plaintiffs to their strictest proof thereof.

     169.           Boustead denies the allegations in paragraph 169.

                                  Count 6: Plaintiffs v. Robert Lewis
                      Aiding and Abetting Liability Under Common Law Principles

     170.           Boustead denies the allegations in paragraph 170.

     171.           The allegations in paragraph 171 are a legal conclusion to which no response is

 required.

     172.           Boustead denies the allegations in paragraph 172 and therefore puts Plaintiffs to

 their strictest proof thereof.

                         Count 7: Plaintiffs v. Robert Lewis and David Minnotte
                      Aiding and Abetting Liability Under Common Law Principles

     173.           Boustead denies the allegations in paragraph 173.

     174.           Boustead is unable to admit or deny any of the allegations in paragraph 174 and

 therefore puts Plaintiffs to their strictest proof thereof.

     175.           Boustead is unable to admit or deny any of the allegations in paragraph 175 and

 therefore puts Plaintiffs to their strictest proof thereof.

     176.           Boustead is unable to admit or deny any of the allegations in paragraph 176 and

 therefore puts Plaintiffs to their strictest proof thereof.

     177.           Boustead is unable to admit or deny any of the allegations in paragraph 177 and

 therefore puts Plaintiffs to their strictest proof thereof.

     178.           Boustead is unable to admit or deny any of the allegations in paragraph 178 and

 therefore puts Plaintiffs to their strictest proof thereof.




                                                    43
 4824-4000-3773.5
Case 19-02134-GLT           Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52                Desc Main
                                   Document    Page 44 of 60



     179.           Boustead is unable to admit or deny any of the allegations in paragraph 179 and

 therefore puts Plaintiffs to their strictest proof thereof.

     180.           Boustead is unable to admit or deny who received a specific email or when, but

 states that the email referenced in paragraph 180 speaks for itself. Boustead denies the remaining

 allegations in paragraph 180 and therefore puts Plaintiffs to their strictest proof thereof.

     181.           Boustead is unable to admit or deny who received a specific email or when, but

 states that the email referenced in paragraph 181 speaks for itself. Boustead denies the remaining

 allegations in paragraph 181 and therefore puts Plaintiffs to their strictest proof thereof.

     182.           Boustead is unable to admit or deny who received a specific email or when, but

 states that the email referenced in paragraph 182 speaks for itself. Boustead denies the remaining

 allegations in paragraph 182 and therefore puts Plaintiffs to their strictest proof thereof.

     183.           Boustead is unable to admit or deny any of the allegations in paragraph 183 and

 therefore puts Plaintiffs to their strictest proof thereof.

     184.           Boustead is unable to admit or deny who received a specific email or when, but

 states that the email referenced in paragraph 184 speaks for itself. Boustead denies the remaining

 allegations in paragraph 184 and therefore puts Plaintiffs to their strictest proof thereof.

     185.           Boustead is unable to admit or deny any of the allegations in paragraph 185 and

 therefore puts Plaintiffs to their strictest proof thereof.

     186.           Boustead denies the allegations in paragraph 186.

     187.           Boustead is unable to admit or deny any of the allegations in paragraph 187 and

 therefore puts Plaintiffs to their strictest proof thereof.

     188.           Boustead denies the allegations in paragraph 188.




                                                    44
 4824-4000-3773.5
Case 19-02134-GLT             Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52           Desc Main
                                     Document    Page 45 of 60



                Count 8: Plaintiffs v. Pirchesky, Campbell and Boustead Securities, LLC
                                        Negligent Misrepresentation

     189.           Boustead denies the allegations in paragraph 189.

     190.           The allegations in paragraph 190 are a legal conclusion to which no response is

 required.

     191.           The allegations in paragraph 191 are a legal conclusion to which no response is

 required.

     192.           Boustead denies the allegations in paragraph 192.

     193.           Boustead denies the allegations in paragraph 193.

     194.           Boustead denies the allegations in paragraph 194.

     195.           Boustead denies the allegations in paragraph 195.

     196.           Boustead denies the allegations in paragraph 196.

     197.           Boustead denies the allegations in paragraph 197.

     198.           Boustead denies the allegations in paragraph 198, but states that Boustead,

 Campbell and Pirchesky received fees as dictated by the controlling contracts and agreements.

     199.           Boustead denies the allegations in paragraph 199.

     200.           Boustead denies the allegations in paragraph 200.

     201.           Boustead denies the allegations in paragraph 201.

                                         AFFIRMATIVE DEFENSES

     1. Boustead incorporates herein by reference their responses to paragraphs 1 through 201

          above in this answer to Plaintiffs’ Amended Complaint as though the same were set for

          herein at length.

     2. Plaintiffs have failed to state a claim against Boustead upon which relief can be granted.




                                                    45
 4824-4000-3773.5
Case 19-02134-GLT         Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52                   Desc Main
                                 Document    Page 46 of 60



     3. Plaintiffs’ alleged damages, if any, were caused by third parties over whom Boustead has

 no dominion or exercise of control.

     4. Plaintiffs’ claims fail for lack of causation.

     5. Plaintiffs’ alleged damages, if any, were caused by Plaintiffs’ own contributory negligence

 or other wrongful conduct.

     6. Plaintiffs’ equitable claims are barred by the existence of a valid, enforceable contract.

     7. Plaintiffs’ claims are barred, in whole or part, because Plaintiffs assumed the risk of any

 and all damages of which they claim to have suffered.

     8. Plaintiffs’ claims are barred due to the lack of any fiduciary duty from Boustead to

 Plaintiffs.

     9. Plaintiffs’ claims are barred because Boustead did not have any relationship (whether

 contractual or otherwise) with many of the Plaintiffs in the Amended Complaint.

     10. Plaintiffs’ claims are barred by the doctrines of laches, unclean hands, waiver and/or

 estoppel.

     11. Plaintiffs’ claims are barred as a result of Plaintiffs’ failure to mitigate their damages.

     12. Plaintiffs’ claims are barred as a result of the Subscription Agreements and other related

 documents that Plaintiffs signed with OneJet, in order to invest into OneJet, which release and/or

 otherwise waive all of the claims that Plaintiffs make in this lawsuit.

     13. Boustead reserves the right to amend this pleading and assert additional affirmative

 defenses as may be deemed appropriate following discovery, including any and all affirmative

 defenses allowed under Rule 8 of the Federal Rules of Civil Procedure, as incorporated by Federal

 Rule of Bankruptcy Procedure 7008.




                                                   46
 4824-4000-3773.5
Case 19-02134-GLT        Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52               Desc Main
                                Document    Page 47 of 60



     WHEREFORE, Boustead respectfully requests that judgment be entered in its favor as

 follows:

        1. For an award and judgment in favor of Defendants Boustead Securities, LLC, dismissing

 all remaining claims within Plaintiffs’ Amended Complaint in its entirety with prejudice;

        2. For an award of Defendant Defendants Boustead Securities, LLC and Robert Campbell’s

 attorneys’ fees and costs incurred in defense of Plaintiffs’ Amended Complaint;

        3. For any and all such other relief as the Court deems necessary following trial in this

 matter.

 BOUSTEAD SECURITIES LLC’S CROSS-CLAIMS AGAINST MATTHEW MAGUIRE
               AND THE ESTATE OF PATRICK MAGUIRE

                           BACKGROUND AND PARTY ALLEGATIONS

     1. Boustead Securities, LLC (“Boustead”) is a broker / dealer registered with the Financial

 Industry Regulatory Authority (“FINRA”).

     2. Boustead is a California limited liability company with a principal place of business at 6

 Venture, Suite 395, Irvine, California 92618.

     3. Matthew Maguire (“Maguire”) was, at all pertinent times to these cross-claims, the Chief

 Executive Officer (“CEO”) and the principal day-to-day operator of OneJet, Inc. (“OneJet”).

     4. Maguire is, upon information and belief, a citizen and resident of Pennsylvania.

     5. The Estate of Patrick Maguire (“Patrick Maguire”)4 was also a principal operator of and

 investor into OneJet and, upon information and belief, was the primary and/or initial incorporator

 of OneJet (or its predecessor) and was also an initial member of the Board of Directors of OneJet.



 4
  During the pendency of this case, Patrick Maguire passed away and, in his place, The Estate of
 Patrick Maguire was substituted as the proper party. Although the Cross-Claims refer to “Patrick
 Maguire” for purposes of factual background, the actions at issue in the Cross-Claims were taken
 by Patrick Maguire, the individual.

                                                 47
 4824-4000-3773.5
Case 19-02134-GLT        Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52             Desc Main
                                Document    Page 48 of 60



 Upon information and belief, Patrick Maguire invested into OneJet both personally, and through

 his company, PRIMAIR, Inc.

     6. Collectively, Matthew Maguire and The Estate of Patrick Maguire will be referred to as

 the “Maguires” where and when appropriate.

               THE MAGUIRES CONTRACT WITH BOUSTEAD AND PIRCHESKY TO
                           SOLICIT INVESTORS INTO ONEJET.

     7. From approximately February 2, 2017 to sometime in the Fall of 2018, OneJet and

 Matthew and Patrick Maguire engaged and contracted with Boustead and Pirchesky to solicit

 investors to invest into OneJet.

     8. According to the First Amended Complaint (“FAC”) (Doc. 216), “In February of 2017, the

 Maguires engaged Boustead Securities to assist them in securing investors and investment capital

 for OneJet.” (FAC at ¶ 50.)

     9. Thus, Boustead (and by extension, Pirchesky) are Defendants in the underlying case solely

 because, according to the FAC, the “Maguires engaged Boustead Securities to assist them in

 securing investors and investment capital for OneJet.” (FAC at ¶ 50.)

     10. In the contract (the “Agreement”) that Maguire and OneJet signed with Boustead and

 Pirchesky to solicit investors into OneJet, OneJet and Maguire explicitly referenced that OneJet

 (and the Maguires) would provide accurate information about OneJet to Boustead and Pirchesky.

 Notably, Maguire signed the Agreement on behalf of OneJet, while both Boustead and Pirchesky

 signed the Agreement. Within the Agreement, OneJet and the Maguires agreed with Boustead and

 Pirchesky that:

     a. “[Boustead] shall perform its duties under this Agreement in a manner consistent with the

 instructions of [OneJet].” (Agreement at ¶3(a).)




                                                48
 4824-4000-3773.5
Case 19-02134-GLT          Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52                 Desc Main
                                  Document    Page 49 of 60



     b.    “Due Diligence: Neither [OneJet], nor any of its directors, officers, or stakeholders,

 should, in any way, rely on [Boustead] to perform any due diligence with respect to [OneJet].

 It is expressly understood and agreed that the Investors [Plaintiffs] will have the opportunity to

 conduct their own due diligence on the Company and the opportunity.” (Agreement at ¶ 11)

 (emphasis added).

     c. “[OneJet] shall promptly provide [Boustead] with all relevant information about [OneJet]

 (to the extent available to [OneJet] in the case of parties other than [OneJet]) that shall be

 reasonably requested or required by [Boustead], which information shall be complete and

 accurate in all material respects at the time furnished.” (Agreement at ¶ 4(a)) (emphasis

 added).

     d. “Further, [OneJet] must approve the Financing or PPM, being prepared by BSL, before it

 is mailed to prospective investors.” (Agreement at ¶ 9.)

     e. “[OneJet] shall control all press releases or announcements to the public, the media or the

 industry regarding any Financing [sic] or business relationship involving [OneJet] or its affiliates.”

 (Agreement at ¶ 10.)

     f. “[Boustead] represents and warrants that it shall conduct itself in compliance with

 applicable federal and state laws.” (Agreement at ¶ 13.)

     11. The Agreement also provides for indemnification of Boustead (and Pirchesky) stating, in

 pertinent part:

           [OneJet] agrees that it shall indemnify and hold harmless, [Boustead], its members,
           managers, officers, employees, agents, affiliates, and controlling persons…from
           and against any and all loses, claims, damages, liabilities, or expenses, and all
           actions in respect thereof…incurred by an Indemnified Party [Boustead] with
           respect to, caused by, or otherwise arising out of any transaction contemplated by
           this Agreement or [Boustead’s] performing the services contemplated hereunder…

 (Agreement at ¶ Ex. A.)


                                                   49
 4824-4000-3773.5
Case 19-02134-GLT        Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52               Desc Main
                                Document    Page 50 of 60



                    THE MAGUIRES ALLEGEDLY PROVIDE FALSE AND MISLEADING
                    INFORMATION TO BOUSTEAD AND PIRCHESKY, RESULITNG IN
                    BOUSTEAD AND PIRCHESKY BEING NAMED IN THIS LAWSUIT.

     12. The FAC alleges that Pirchesky solicited and/or had some sort of relationship with twenty-

 two (22) Plaintiffs or groups of Plaintiffs, namely, the following:

     a. Woody Partners

     b. Aloe Brothers, LLC

     c. Kevin Altomari

     d. Robert and Marion Auray

     e. Blair Oak Investments

     f. Eugene Connors and Tina Houmis

     g. Andrew Constantakis

     h. Nicholas and Veronica Constantakis

     i. Flighthawk, LLC

     j. John and Carolyn George

     k. William Hunt

     l. James and Matthew Johnson

     m. Michael Lewis

     n. James Liken

     o. Orrtech Ltd.

     p. Robert Pietandrea

     q. James and Gail Restivo

     r. Triad Investments, Inc.

     s. The Gregory S. Zenczak Family Dynasty Trust



                                                  50
 4824-4000-3773.5
Case 19-02134-GLT          Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52               Desc Main
                                  Document    Page 51 of 60



     t. The Stephen J. Zenczak Family Dynasty Trust

     u. David Aloe; and

     v. Randy Lueth

     (FAC ¶¶ at 7(1)-(59) and ¶ 41(1)-(59)).

     13. The FAC alleges that Pirchesky (not Boustead) solicited and communicated with each and

 every one of the investors/Plaintiffs listed above in order to induce them to invest into OneJet.

     14. The FAC also alleges that “Pirchesky is an Agent [sic] of Boustead Securities as defined

 by the [Pennsylvania Securities] Act.” (FAC at ¶ 11.)

                    THE MAGUIRES FAIL TO PROVIDE BOUSTEAD WITH ACCURATE
                                        INFORMATION

     15. Despite OneJet’s and the Maguire’s contractual promises to provide accurate information

 to Boustead (and, by extension, Pirchesky), according to the allegations in the FAC, the Maguires

 failed to do so.

     16. For example, the FAC alleges that “Boustead Securities, through its agents Campbell and

 Pirchesky, sent OneJet financial documents to potential and existing investors.” (FAC at ¶ 56.)

 The FAC alleges then alleges that thirteen (13) separate documents that Boustead and Pirchesky

 sent to investors were “woefully inaccurate, false and/or misleading.” (Id.)

     17. The specific documents that Plaintiffs allege were “woefully inaccurate, false and/or

 misleading” in paragraph 56 of the FAC came directly from the Maguires (not Boustead) and,

 therefore, the Maguires are liable to Boustead for any and all claims against Boustead and

 Pirchesky in the FAC.

     18. Likewise, the FAC alleges that Boustead simply “repeated many of the material

 misstatements made by the Maguires in order to solicit investors for OneJet.” (FAC at ¶ 58.)




                                                 51
 4824-4000-3773.5
Case 19-02134-GLT         Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52               Desc Main
                                 Document    Page 52 of 60



     19. The alleged “material misstatements” that Boustead is accused of repeating to investors

 (through Pirchesky) in paragraph 58 of the FAC came directly from the Maguires (not Boustead)

 and, therefore, the Maguires are liable to Boustead for any and all claims against Boustead and

 Pirchesky in the FAC.

     20. The FAC also alleges that Boustead sent “email solicitations and ‘executive summaries’ to

 potential investors” which also contained a number of alleged false statements. (FAC at ¶ 59.)

 However, the alleged “false” statements that Boustead is accused of passing on to investors

 (through Pirchesky) in paragraph 59 of the FAC came directly from the Maguires (not Boustead)

 and, therefore, the Maguires are liable to Boustead for any and all claims against Boustead and

 Pirchesky in the FAC.

             THE SPECIFIC CLAIMS AGAINST BOUSTEAD AND PIRCHESKY IN THIS
                                      LAWSUIT

     21. Because of the allegedly false and allegedly materially misleading statements that the

 Maguires conveyed to Boustead and Pirchesky to pass on to certain Plaintiffs in this lawsuit,

 Boustead (and Pirchesky) were ultimately sued by certain Plaintiffs, for various claims.

     22. Specifically, Plaintiffs brought claims against Boustead (and Pirchesky) for (1) violations

 of Sections 403 and 501 of the Pennsylvania Securities Act (“PSA”) (Count II); (2) violations of

 Section 503 of the PSA (Count III); (3) Common Law Aiding and Abetting (Count III); and (4)

 Negligent Misrepresentation (Count VIII).

     23. But for the allegedly wrongful and fraudulent conduct of the Maguires as described above,

 neither Boustead nor Pirchesky would have been named in this lawsuit and neither Boustead nor

 Pirchesky would be facing liability for the Maguire’s alleged false statements.

     24. Notably, Boustead and Pirchesky performed all appropriate due diligence before

 distributing information to the Plaintiffs (where alleged).


                                                  52
 4824-4000-3773.5
Case 19-02134-GLT           Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52                Desc Main
                                   Document    Page 53 of 60



     25. Any allegedly “false” or “misleading” information that Boustead or Pirchesky provided to

 the Plaintiffs (where alleged) is the direct and actual result of the false and misleading information

 that Maguires created and distributed.

     26. Thus, the Maguires are wholly and completely liable for any and all allegations (including

 any monetary damages and attorneys’ fees) that Boustead has incurred in defending against the

 claims and allegations in the FAC.

                    Count I: Against Matthew Maguire and The Estate of Patrick Maguire
                                  (Contribution) (under Pennsylvania law)

     27. Pursuant to Rule 13(g) of the Federal Rules of Civil Procedure, applied in this adversary

 proceeding by Fed. R. Bankr. P. 7013, Boustead asserts the following cross-claim.

     28. Boustead restates and realleges all previous paragraphs as if fully restated herein.

     29. Boustead’s claim against the Maguires for contribution is governed by the Pennsylvania

 Uniform Contribution Among Tortfeasors Act, which provides a remedy between joint tortfeasors

 who are either jointly or severally liable for the same injury.

     30. The allegations in the First Amended Complaint allege that Boustead and the Maguires are

 joint tortfeasors, each of whom are (allegedly) liable to certain Plaintiffs for alleged damages

 caused by certain alleged material misrepresentations.

     31. If Boustead is found liable to Plaintiffs, the damages were directly and proximately caused

 by the Maguires’ misconduct, because the Maguires provided the allegedly false and misleading

 information to Boustead (and Pirchesky).

     32. If Boustead is found liable to Plaintiffs, and it is determined that the Maguires are not

 required to completely indemnify Boustead, then the liability to Plaintiffs is a common liability

 between Boustead and the Maguires.




                                                  53
 4824-4000-3773.5
Case 19-02134-GLT           Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52                Desc Main
                                   Document    Page 54 of 60



     33. Boustead is, therefore, entitled to contribution from the Maguires for any damages for

 which Boustead may be found liable, because the Maguires and Boustead are joint tortfeasors.

                    Count II: Against Matthew Maguire and the Estate of Patrick Maguire
                           (Indemnity/Indemnification) (under Pennsylvania law)

     34. Pursuant to Rule 13(g) of the Federal Rules of Civil Procedure, applied in this adversary

 proceeding by Fed. R. Bankr. P. 7013, Boustead asserts the following cross-claim.

     35. Boustead restates and realleges all previous paragraphs as if fully restated herein.

     36. Unlike contribution, which involves apportioning liability among concurrent tortfeasors,

 common law indemnity shifts the entire responsibility for equitable damages from one party to

 another.

     37. Under Pennsylvania law, common law indemnity requires at least two (2) elements: (1) a

 preexisting legal relationship between the indemnitor and indemnitee, and (2) a tort.

     38. Boustead alleges that the Maguires are solely liable on the underlying Counts alleged in

 Plaintiffs’ First Amended Complaint if any liability is found at trial.

     39. To the extent that there is a judicial determination that Boustead is liable to Plaintiffs for

 any of the conduct alleged by Plaintiffs, then such liability shall be borne by the Maguires.

     40. The Maguires are liable to or with Boustead on any Count arising out of the transactions

 or occurrences upon which the underlying Count is based if any liability is found at trial.

     41. The Maguires are solely liable to Plaintiffs, jointly and severally liable, or liable over to

 Boustead by way of indemnity.

     42. Indemnity is a common law remedy which shifts the entire loss from one who has been

 compelled, by reason of some legal obligation, to pay a judgment occasioned by the initial

 negligence of another who should bear it.

     43. When a claim for indemnity is not contract-based, a court must apply principles of equity.


                                                  54
 4824-4000-3773.5
Case 19-02134-GLT          Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52                 Desc Main
                                  Document    Page 55 of 60



     44. The claims asserted against Boustead, and any potential liability incurred by Boustead,

 arises because of the Maguires’ wrongful acts and false statements that Boustead allegedly passed

 on to Plaintiffs in this case.

     45. The claims asserted against Boustead, and any potential liability incurred by Boustead,

 arise because of derivative or vicarious liability for damages caused by the Maguires.

     46. Boustead is therefore entitled to indemnification from the Maguires for all liability

 resulting from the claims asserted by Plaintiffs, including, but not limited to, reasonable attorneys’

 fees and reasonable expenses.

          WHEREFORE, Boustead respectfully requests that judgment be entered in its favor as

 follows:

     1. For an award and judgment in favor of Cross-Plaintiff Boustead Securities, LLC, and

 against Cross-Defendants Matthew Maguire and The Estate of Patrick Maguire, requiring both of

 those parties to fully indemnify Boustead (including any judgment, settlement and reasonable

 attorneys’ fees) to the fullest extent permitted by law.

   2. For an award of Defendant Boustead Securities, LLC’s reasonable attorneys’ fees and costs

 incurred in prosecution of these Cross-Claims.

   3. For any and all such other relief as the Court deems necessary following trial in this matter.

                                             KUTAK ROCK, LLP


  Dated: June 22, 2020                       By: /s/ Andrew R. Shedlock
                                                    Christopher P. Parrington, Pro Hac Vice
                                                    Andrew R. Shedlock, Pro Hac Vice
                                                    60 South Sixth Street, Suite 3400
                                                    Minneapolis, MN 55402
                                                    (612) 334-5000
                                                    Christopher.Parrington@kutakrock.com
                                                    Andrew.Shedlock@kutakrock.com



                                                  55
 4824-4000-3773.5
Case 19-02134-GLT   Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52       Desc Main
                           Document    Page 56 of 60



                                  ***and***

                                  By: /s/ Jason L Ott
                                   Jason L. Ott (PA. Bar No. 307212)
                                   Jackson Kelly, PLLC
                                   501 Grant Street, Suite 1010
                                   Pittsburgh, PA 15219
                                   Phone: 412-434-7617
                                   jason.ott@jacksonkelly.com


                                  Attorneys for Defendant Boustead Securities, LLC




                                      56
 4824-4000-3773.5
Case 19-02134-GLT         Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52     Desc Main
                                 Document    Page 57 of 60



                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 _____________________________________

 IN RE:                                           Case No. 18-24070-GLT
                                                  Chapter 7
 ONE JET, INC.,

             Debtor.                              Adversary No. 19-02134-GLT
 _____________________________________

 WOODY PARTNERS; ALOE BROTHERS, LLC;
 DAVID ALOE, KEVIN ALTOMARI; ROBERT
 AURAY, JR. and MARION AURAY; CLEMONT R.
 AUSTIN; B5S, LLC; WILLIAM BENTER;
 RICHARD BERGLUND; BLAIR OAK
 INVESTMENTS, LP; RONALD CINDRICH;
 CLARIOT NEW ALBANY, LLC; EUGENE K.
 CONNORS and TINA K. HOUMIS; ANDREW J.
 CONSTANTAKIS; NICHOLAS P.
 CONSTANTAKIS; VERONICA CONSTANTAKIS;
 COWEN OJ INVESTMENT, LLC; DELMETRO,
 INC.; ROBERT DENOVE; CORINA DIEHL;
 STEPHEN EINHORN; FLIGHTHAWK, LLC;
 JOHN A GEORGE; CAROLYN D. GEORGE;
 GREG HARDING-BROWN and CAROL
 HARDING-BROWN AS TRUSTEES OF THE
 HARDING-BROWN FAMILY TRUST; TIMOTHY
 HOEKSEMA; WILLIAM E. HUNT; JEFFREY
 JOERRES; JAMES R. JOHNSON; MATTHEW
 JOHNSON; SCOTT KERN; KEITH KRONK;
 DENNIS J. KUESTER; MICHAEL J. LEWIS;
 JAMES LIKEN; RANDY LUETH; DAVID
 MATTER; KENNETH C. McCRORY; MITCHEL
 ELIAS NAHRA, M.D.; WILLIAM NASGOVITZ;
 NORTH STAR COAL COMPANY NON-
 BARGAINING EMPLOYEES PROFIT SHARING
 PLAN; ORTTECH, LTD.; ROBERT A.
 PIETANDREA; JAMES J. RESTIVO; GAIL
 RESTIVO; SUSAN ROSEN; JAMES V. SACCO;
 WILLIAM SARRIS; 7TH STREET PROPERTIES,
 LP; SHEERTEX FABRICS, LLC; JACK W.
 SHILLING; STEVEN G. SMITH; DAVID TESONE
 GROUP, INC.; DEREK J. THOMAS; TRIAD
 INVESTMENTS, INC.; ROBERT JOSEPH VADAS


                                            57
 4824-4000-3773.5
Case 19-02134-GLT         Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52             Desc Main
                                 Document    Page 58 of 60



 AS TRUSTEE OF THE CHRISTIAN LUKE
 RONALD VADAS 2016 TRUST; BONNY SUE
 YOUNG-VADAS AS TRUSTEE OF THE SIMON
 ISAAC YOUNG VADAS 2016 TRUST; VIKING
 REINSURANCE COMPANY; JERRY R.
 WHITAKER; MICHAEL H. WHITE; STEPHEN J.
 ZENCZAK AS CO-TRUSTEE OF THE GERGORY
 S. ZENCZAK FAMILY DYNASTY TRUST; and
 GREGORY S. ZENCZAK AS CO-TRUSTEE OF
 THE STEPHEN J. ZENCZAK FAMILY DYNASTY
 TRUST

                    Plaintiffs,

          v.

 MATTHEW R. MAGUIRE, PATRICK MAGUIRE,
 BOUSTEAD SECURITIES, LLC, MELVIN
 PIRCHESKY, ROBERT LEWIS and DAVID
 MINNOTTE,

                    Defendants.

 ______________________________________

                                  CERTIFICATE OF SERVICE

          I, Andrew R. Shedlock, hereby certify that on the 22nd day of June 2020, I served a true

 and correct copy of DEFENDANT BOUSTEAD SECURITIES, LLC’S AND ROBERT

 CAMPBELL’S ANSWER TO [216] PLAINTIFFS’ AMENDED COMPLAINT upon

 Counsel, by E-mail and U.S. Mail, addressed as follows:

  VIA EMAIL & U.S. MAIL                            VIA EMAIL & U.S. MAIL

  James R. Cooney, Esq.                            Patrick K. Cavanaugh, Esq.
  Ryan J. Cooney, Esq.                             Zachary N. Gordon, Esq.
  Robert O. Lampl, Esq.                            Del Sole, Cavanaugh & Stroyd
  Robert O. Lampl Law Office                       Three PPG Place
  223 Fourth Avenue                                Suite 600
  4th Floor                                        Pittsburgh, PA 15222
  Pittsburgh, PA 15222                             pcavanaugh@dscslaw.com
  jcooney@lampllaw.com                             zgordon@dscslaw.com
  rcooney@lampllaw.com
  rlampl@lampllaw.com


                                                 58
 4824-4000-3773.5
Case 19-02134-GLT        Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52         Desc Main
                                Document    Page 59 of 60




  VIA EMAIL & U.S. MAIL                      VIA EMAIL & U.S. MAIL

  Brian W. Bisignani, Esq.                   Gerald J. Stubenhofer, Jr., Esq.
  John N. Joseph, Esq.                       Emma R. Donahey, Esq.
  Yune D. Emeritz, Esq.                      George W. Fitting, Esq.
  Post & Schell, P.C.                        McGuire Woods
  1869 Charter Lane                          Tower Two-Sixty
  Suite 102                                  260 Forbes Avenue
  Lancaster, PA 17601                        Suite 1800
  bbisignani@postschell.com                  Pittsburgh, PA 15222-3142
  jjoseph@postschell.com                     gstubenhofer@mcguirewoods.com
  yemeriz@postschell.com                     edonahey@mcguirewoods.com
                                             gfitting@mcguirewoods.com

  VIA EMAIL & U.S. MAIL                      VIA EMAIL & U.S. MAIL

  John J. Richardson                         Kerri C. Sturm, Esq.,
  Bernstein-Burkley, P.C.                    Bernstein-Burkley, P.C.
  707 Grant Street                           707 Grant Street
  Suite 2200, Gulf Tower                     Suite 2200, Gulf Tower
  Pittsburgh, PA 15219                       Pittsburgh, PA 15219
  jrichardson@bernsteinlaw.com               ksturm@bernsteinlaw.com

   VIA U.S. MAIL ONLY                        VIA U.S. MAIL ONLY

  Rosemary C. Crawford, Chapter 7 Trustee    Joseph S. Sica, Assistant U.S. Trustee
  Bernstein-Burkley, P.C.                    Office of the U.S. Trustee
  707 Grant Street                           Liberty Center
  Suite 2200, Gulf Tower                     1001 Liberty Avenue
  Pittsburgh, PA 15219                       Suite 970
                                             Pittsburgh, PA 15222



                                       KUTAK ROCK, LLP

  Dated: June 22, 2020                 By: /s/ Andrew R. Shedlock
                                          Christopher Parrington (Pro hac vice)
                                          Andrew Shedlock (Pro hac vice)
                                          Kutak Rock LLP
                                          60 South Sixth Street, Suite 3400
                                          Minneapolis, MN 55402
                                          Phone: 612-334-5000
                                          Christopher.Parrington@kutakrock.com
                                          Andrew.Shedlock@kutakrock.com


                                            59
 4824-4000-3773.5
Case 19-02134-GLT   Doc 356 Filed 06/22/20 Entered 06/22/20 17:03:52       Desc Main
                           Document    Page 60 of 60



                                      ***and***

                                  By: /s/ Jason L. Ott
                                     Jason L. Ott (P.A. Bar No. 307212)
                                     Jackson Kelly, PLLC
                                     501 Grant Street, Suite 1010
                                     Pittsburgh, PA 15219
                                     Phone: 412-434-7617
                                     Jason.ott@jacksonkelly.com

                                  Attorneys for Defendant Boustead Securities, LLC




                                      60
 4824-4000-3773.5
